 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowardManufacturingCompany,Inc.andSouthwestRegional Joint Board,AmalgamatedClothingWorkers of America,AFL-CIO. Cases26-CA-2965 and 26-RC-2957December16, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn October27,1968,TrialExaminer LowellGoerlich issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended,and recommending thatitceaseand desist therefrom and take certainaffirmative action,as set forth in the attached TrialExaminer'sDecision.He further found that certainof the Union'sobjections to the election in Case26-RC-2957 shouldbe sustained and recommendedthat a bargaining order be issued.Thereafter, theGeneral Counsel,the Respondent,and the ChargingParty filed exceptions to theTrialExaminer'sDecisionandsupportingbriefs.TheGeneralCounselalsofiledanansweringbrieftoRespondent's exceptions,and the Respondent filed abrief answering the General Counsel's and ChargingParty's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has consideredthe TrialExaminer'sDecision,the exceptions,and the briefs,and hereby adopts the findings,conclusions, andrecommendationsof the TrialExaminer,only to theextent consistent herewith.Following a stipulation for consent election, aBoard-conducted election was held August25, 1967,inwhich the Petitioner,Southwest Regional JointBoard,Amalgamated Clothing Workers of America,AFL-CIO,failed to receive a majority of the validballots cast.The Petitioner,thereafter,filed timelyobjections to conduct affecting the results of theelection,and after investigation thereof by theActing Regional Director,he issued and served onthe parties his Report on Objections. The RegionalDirectorrecommended that all the objections,except 4 and 7, be overruled and that Objections 4and 7 be sustained;that the election be set aside anda new one directed.Alternatively he recommended ahearing to resolve issues raised by Objections 2, 4,5, and 7, and the Board so duly ordered.Pursuant to charges of 8(a)(1) and (5) violationsfiled by the Union on January 3, 1968, a complaintissuedinCase 26-CA-2965 which was thereafterconsolidatedwith the representation proceeding26-RC-2957. It is these cases which are now beforeus.1.The Trial Examiner found that a notice ofleave of absence policy posted by Respondent on itsbulletinboard on June 28, 1967, prior to theBoard-conducted electionofAugust 25, 1967,violatedSection 8(a)(1) of the Act. The TrialExaminer,however, failed to note that the chargeinitiatingthe unfair labor practice proceeding wasfiled on January 3, 1968, more than 6 months afterthe notice was posted. Since Section 10(b) of theAct prohibitsthe issuanceof a complaint basedupon unfair labor practices occurring more than 6months before the filing and service of the charge, itis evident that the notice of leave of absence policycannot be found to have violated Section 8(a)(1).Similarly,sincethesubsequent restorationofseniority rights to an employee during the 10(b)period was inescapably grounded in the prior noticeof leave of absence policy which was posted beforethe limitation period, we also find, contrary to theTrial Examiner, that it cannot be found to constitutea violation of Section 8(a)(1).' On the other hand,we agree with the Trial Examiner, for the reasonsstated by him that Respondent's conduct in postingthe notice of leave of absence policy on its bulletinboard constituted objectionable conduct and affectedthe results of the election.2. In section III, subsectionFourthof the TrialExaminer's Decision, the Trial Examiner found thatemployees were deprived of their right to a freechoice of bargaining representative, and that therights guaranteed under Section 7 of the Act wereinterferedwith,by the nature of Respondent'sreferences to the Union in its letters and speeches.We do not agree. In the earlier stages of the instantobjectionsproceeding,theRegionalDirectorconsidered the content of the campaign materialallegedtohave been improper and found theobjections based thereon to be without merit. In theabsence of exceptions to the Regional Director'sdismissalof these objections, the Board sustainedtheRegionalDirector's action. The Respondent'scampaign material was not alleged in the complaintto be violative of Section 8(a)(1) and no evidencesupporting such violation was taken at the hearing.Accordingly, we agree with the Respondent that tofind such campaign material at this stage of theproceeding either objectionable or illegal would bean abridgment of its procedural rights, and thereforedo not adopt the Trial Examiner's findings in thisregard.3.Section III, subsectionFifthof the TrialExaminer's Decision: Like the Trial Examiner, wefindthatSupervisorMoore'squestioningof'SeeDurjee'sTelevision Cable Company,174 NLRB No 98.180 NLRB No. 47 HOWARD MANUFACTURING CO., INC.employee Haislip in the cafeteria as to "why [she]wanteda union," in the circumstances detailed bytheTrialExaminer,constitutedobjectionableconduct. However, as noted by the Trial Examiner,there is insufficient proof that this incident occurredafter July 3, 1967, the 10(b) cutoff date, as opposedto June 28 or 29, 1967. Accordingly, we adopt hisfinding that the incident cannot be found to haveconstituted a violation of Section 8(a)(1).4.We agree with the Trial Examiner thatSupervisor Dixon's interrogationof employee Whiteconcerning the Union, as described in section III,subsectionSixthof his Decision, was both violativeof Section 8(a)(l) and conduct interfering with theresults of the election. However, we do not adoptthe Trial Examiner's finding that White's request toHudson to "vote no for me" was a further violationof the Act, or objectionable.5.We do not agree with the Trial Examiner'sfindingsinsectionIII,subsectionSeventh,paragraphs numbered l and 9, that PresidentHerzog by his statements to employees Carriganand Tipton, respectively, that (a) "the union cancause trouble and was a pack of headaches" and (b)the union took (the employees') money and couldn'tgive them anything, violated Section 8(a)(1) of theAct.On the contrary, we find that these remarkswere in the permissible area of fair comment anddid not violate Section8(a)(1).Inagreement with the Trial Examiner, as setforth in theremaining paragraphsof subsectionSeventhof his Decision, we find that RespondentviolatedSection 8(a)(l) by the remarks detailedtherein.16.The Trial Examiner found that Respondent'ssupervisorsonJune20and21engaged insurveillanceof its employees who accepted theUnion's literature.He found further that, on August14, 1968, Respondentengaged inhandbilling nearthe locationbeing usedby the Union for the sameactivity, thereby deterring employees from acceptingsuch literature, in violation of Section 8(a)(1). TheTrial Examiner also found that this conduct affectedthe results of the election.We deem it unnecessary to pass on whetherRespondent'sforegoingactivitiesconstitutedobjectionableconduct,inasmuchassufficientfindings of objectionable conduct have already beenmade and additional findings would merely becumulative.Moreover, we do not reach the issue ofwhether Respondent's conduct of August 14 violatedSection 8(a)(1),since,atthehearing,both theGeneral Counsel and the Charging Party disavowed'Member Zagoria, for the reasons set forth in his dissent inGraberManufacturingCo. inc.,158NLRB 244, would not find presidentHerzog'sremark to Carrigan,concerning the presentation of futuregrievances through the union,a violation of Sec 8(axl); neither would hefindHerzog'sremarks to Butler,detailed in section III, subsectionSeventh,paragraph numbered 12, to be violative of the Act ChairmanMcCulloch would not find that Herzog's question to Carrigan, set forth inparagraph numbered 4 of sec.III, subsection Seventh,constituted unlawfulinterrogation.221alleging this activity as unlawful.As the TrialExaminer noted, Respondent's conduct of June 20and 21 cannot be found to have violated Section8(a)(1), since Section 10(b) precludes our findingunlawfulany conduct by Respondent occurringbefore July 3, 1968.7.We agree with the Trial Examiner that by June12, 1967, the initial date of the Union's demand forrecognition, the Union had been designated for thepurposes of collective bargaining by a majority ofRespondent's employees in an appropriate unit, andthatRespondentviolatedSection8(a)(5)bythereafter refusing to bargain with it.The record reveals that, for the payroll periodfrom June 9 through June 23, 1967, there were 153eligible employees in the unit and that as of June 16theUnion was in possession of 85 validly signedcards. In arriving at this figure we accept the TrialExaminer's findings that employees Hutson, Tipton,Butler, and Haislip signed their cards free of anymisrepresentation by the Union as to the card'spurpose.We also accept the Trial Examiner'sfinding that employee Carrigan's card, signed byanother at her direction, was a valid designation oftheUnion as bargaining representative.We acceptthe Trial Examiner's finding that employee Coulter'scard was valid for determining the Union's majoritystatus, but we do so on the ground that the evidencetaken at the hearing was sufficient to establish itsvaliditywithout regard to the Trial Examiner'shandwritinganalysis.We accept the TrialExaminer's findings with regard to the validity ofemployee Hile's card.Respondent contends that employee Tollet's cardis invalid, because of a representation made by theUnion that the card did not obligate Tollett in anyway.We find it unnecessary to reach this issue, orto count Tollett's card, in view of the Union's clearmajority status based on the cards of otheremployees.We agree further with the Trial Examiner that, asof July 3, 1967, the Union had been designated asbargaining representative by 92 valid cards fromemployees in the unit. The record reveals that thetotalnumberofeligibleemployeesintheappropriate unit for the June 23 through July 6payroll period was 154. Thus the number of validlysigned cards in the Union's possession was greatly inexcess of the, number necessary to constitute amajority. In reaching this conclusion we accept theTrialExaminer'sfindingsthatthecardsofemployeesHendersonandWessonwere validbecause testimony taken at the hearing establishedthat the witness saw these employees sign their cardsat a union meeting on June 22.We have found, in agreement with the TrialExaminer, that on and after June 12, 1967, the dateof the Union's formal demand for recognition, theUnion had been designated by a majority ofemployeesinanappropriate unit to act as theircollective-bargaining representative. The Union filed 222DECISIONSOF NATIONALLABOR RELATIONS BOARDapetitionforan election on June 16, 1967.Thereafter, as found by the Trial Examiner andaffirmed substantially herein,Respondent engagedinnumerousunfairlaborpractices,includinginterrogations,threats of reprisal,and a statementindicating that selection of the Union would befutile.In these circumstances,we believe it unlikelythat any election conducted would be an accurategauge of the employees'true desires,and find that,on balance,employees'desires as expressed throughthe authorization cards previously signed would bebetterprotected by a bargaining order than byanother election.Respondent contends that, since the Union'sformal request for recognition and Respondent'sletterof June 16, 1967, denying that request,occurred before the 10(b) cutoff date of July 3,1967, any 8(a)(5) finding is barred by the limitationof Section 10(b).We do notagree.As we havefound, the Union retained its majority through July3, 1967, the beginning of the 10(b) period. Thoughthe Union's initial request for recognition came on adate prior to this, on June 16, 1967, the Union fileda representation petition shortly thereafter indicatingitscontinuinginterestinrepresentingtheRespondent's employees.We construe the Union'sdemand of June 16 to have been a continuing one;in the light of Respondent'speremptory refusal tobargain on June 16, and its subsequent unfair laborpractices,any further demand by the Union forrecognition would have been futile.Moreover,under the SupremeCourt'sdecision intheGissel Packing Co.case,' it is the Employer'scontemporaneous and subsequent conduct whichdetermines whether its earlier refusal to bargain wasunlawful.Since it is these unfair labor practiceswhich serve as the basis for an 8(a)(5) finding underGissel,we can hardly say that the 10(b) periodstarted running before the unfair labor practiceswere committed;i.e.,before the unlawful refusal tobargain was established. As the Court of Appealsfor the District of Columbia Circuit has indicated ina similar case,Respondent'sactiveand unlawfulantiunioncampaignwithinthe10(b)periodconstituted a "continuing offense," a repetition ofitsearlier refusal to bargain.'Hence,we find theRespondent violated Section 8(a)(5) of the Act byrefusing to bargain with the Union on and after July3, 1967, and that such a finding is not barred bySection10(b)of the Act.We shall issue abargaining order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoard hereby orders that Respondent,Howard ManufacturingCompany,Inc.,Nashville,Arkansas,itsofficers,agents,successors,andassigns, shall:1.Cease and desist from:(a) Refusing to recognize and bargain collectivelywith Southwest Regional Joint Board,AmalgamatedClothingWorkers of America,AFL-CIO, theexclusive representativeof theemployees in theappropriate unit as set forth below.(b)Coercivelyinterrogating employees about theUnion in a manner constituting interference,restraint,and coercion within the meaning ofSection 8(a)(1) of the Act.(c) Threatening employees,expressly or implicitly,that they may suffer reprisals for having engaged inunion activities.(d)Indicating that selection of a bargainingrepresentative will be futile.(e) In any like or related manner interfering with,restraining,or coercing its employees in the exerciseof their right to self-organization,to form labororganizations, to join or assist Southwest RegionalJointBoard,Amalgamated ClothingWorkers ofAmerica,AFL-CIO,oranyotherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing,to engage inother concerted activities for the purpose of mutualaid or protection as guaranteed in Section 7 of theAct, and to refrain from any and all such activities.2.Take the following affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Upon request,bargainwithSouthwestRegionalJointBoard,AmalgamatedClothingWorkers ofAmerica, AFL-CIO, as the exclusivebargaining representative of all its employees in theappropriate unit,with respect to rates of pay, wages,hoursofemployment,andothertermsandconditions of employment,and, if an understandingis reached,embody such understanding in a signedagreement.The appropriate unit is:AllemployeesemployedbyHowardManufacturingCompany,Inc.,includingallproduction and maintenance employees,excludingall office clerical employees,guards and supervisorsas defined in the Act.(b) Post at its Nashville, Arkansas,plant, copiesof the attached notice marked"Appendix."[' ]Copies of said notice,on forms provided by theRegional Director for Region 26, after being signedby an authorized representative of Respondent, shallbe posted by Respondent immediately upon receiptthereof,and be maintainedby it for 60consecutivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken byRespondent to insure that said Notices are not'N.L.R.B. v. GLrsei Packing Co.,395 U.S. 575.SeeUA.W v. N.L.R B. (Aero Corp.),363 F.2d 702 (C.A.DC.), cert.denied385 U.S. 973.'We find no warrantfor the 90-day proof-of-majorityrequirementimposed by the Trial Examiner and do not adopt it.[6!n the eventthat this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substitutedfor the words "a Decision andOrder"thewords"aDecree oftheUnitedStatesCourt of AppealsEnforcingan Order "1 HOWARD MANUFACTURINGCO., INC.altered, defaced, or covered by any other material.(c)Notify the said Regional Director, in writing,within 10 days from the date of this Decision, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the election held onAugust 25, 1967, be vacatedand set aside and thatthe petition in Case 26-RC-2957 be dismissed.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesunfair labor practices not found herein.APPENDIXNOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT coercively interrogate employees abouttheunion in a manner constituting interference,restraint, coercion within the meaning of Section 8(a)(l)of the Act.WE WILL NOT threaten employees, expressly orimpliedly, that they may sufferreprisalsfor havingengaged in union activities.WE WILL NOT indicate that selection of a bargainingrepresentative will be futile.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their right to self-organization,toform labororganizations,to join or assist Southwest RegionalJointBoard,AmalgamatedClothingWorkers ofAmerica, AFL-CIO, or any other labor organization,to bargain collectively through representatives of theirown choosing,or to engage in other concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all suchactivities.WE WILL, upon request, bargain collectively withSouthwestRegionalJointBoard,AmalgamatedClothingWorkers of America, AFL-CIO, as theexclusive bargaining representative of all our employeesin the bargaining unit described below with respect toratesofpay,hoursof employment, and, if anunderstanding is reached, embody such understandingin a signed agreement.The appropriateunit is:All employees employed by Howard ManufacturingCompany, Inc., includingallproductionandmaintenance employees, excluding all office clericalemployees, guards and supervisors as defined in theAct.All our employees are free to become or remain, orrefrainfrombecomingorremaining,members ofSouthwest Regional Joint Board, Amalgamated ClothingWorkers of America, AFL-CIO, or any other union,except to the extent that this right may be affected by theprovisions of the National Labor Relations Act.HOWARDMANUFACTURINGCOMPANY, INC.(Employer)223This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding,167NorthMain Street,Memphis,Tennessee 38103, Telephone 534-3161, if they have anyquestions concerning this notice or compliance with itsprovisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner Pursuant to apetition duly filed by the Petitioner, Southwest RegionalJoint Board, Amalgamated Clothing Workers of America,AFL-CIO, herein referred to as the Union, on June 16,1967, and a Stipulation for Certification upon ConsentElectionexecutedbytheUnionandHowardManufacturingCompany, Inc., the employer andRespondentherein,andapprovedby the RegionalDirector,Region 26, on July 12, 1967, an election bysecretballotwas conducted under the direction andsupervision of the Regional Director on August 25, 1967,among certain employees' of the employer. Fifty-sevenvoteswere cast for the Petitioner, 75 votes were castagainst the Petitioner, 1 vote was void, and 7 werechallenged.On September 1, 1967, the Petitioner filed timelyobjections to conduct affecting the results of the election,a copy of which was duly served upon the employer. TheActing Regional Director caused an investigation of theobjections to be made and thereafter, on October 13,1967, issued and served on the parties his report onobjections. In his report the Acting Regional Directorrecommended to the Board that Objections 1, 3, 6, 8, 9,10,and 11 be overruled, that Objections 4 and 7 besustained, and that the election be set aside and a secondelection be directed. He further recommended that in theevent that these recommendations were not adopted, ahearing be held to resolve issues raised by Objections 2and 5.On October 24, 1967, the employer filed timelyexceptions to the Acting Regional Director's report andbrief in support of exceptions. The Board duly consideredthematter and was of the opinion that the issues raisedwith respect to Petitioner's Objections 2, 4, 5, and 7 couldbest be resolved by a hearing. Accordingly, the Boardordered thata hearingbe held and the matter was referredto the Regional Director for the purpose of conductingsuch hearing and for theissuanceof notice thereof.On August 5, 1968, the Acting Director issued an orderconsolidatingcases,complaint, and notice of hearing.Among other things the Acting Regional Directorordered, pursuant to Section 102.33 of the Board's RulesandRegulations,Series8,asamended, that Case26-CA-2965 be consolidated with Case 26-RC-2957 forthe purpose of hearing, ruling, and decision by the TrialExaminer on issuesraised by Petitioner's Objections 2, 4,DatedBy'Included-All production and maintenance employees.Excluded-All(Representative)(Title)officeclerical employees,guards, and supervisors as definedin the Act 224DECISIONSOF NATIONALLABOR RELATIONS BOARD5,and 7 in accordance with the Board's order directinghearing dated December 14, 1967, and that thereafterCase 26-RC-2957 be transferred and continued before theBoard in Washington, D.C., and that the provisions ofSections 102.46 and 102.69 of the above-mentioned Rulesgovern the filing of exceptions. The complaint issued inCase 26-CA-2965 was pursuant to charge filed by theUnion on January 3, 1968, and served on the Respondentby registered mail on or about January 3, 1968. It wasalleged in the complaint that the Respondent had engagedand wasengaginginunfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and (5)of the National Labor Relations Act, as amended, hereincalled theAct.The Respondent filed timely answerdenying that it had engaged in or was engaging in theunfair labor practicesalleged.The cases came on to be heard on September 17, 18,19, and 20 at DeQueen, Arkansas, and on September 24,atLittleRock, Arkansas. Each party was afforded a fullopportunitytobeheard,tocall,examineandcross-examine witnesses, to argue orally on the record, topropose findings of fact and conclusions of law, and to filebriefs.All briefs have been reviewed and considered by theTrial Examiner.'The General Counsel contends that the Respondent hasviolated Section 8(a)(1) and (5) of the Act, by failing torecognizetheUnionasacollectivebargainingrepresentativeofitsproductionandmaintenanceemployees in that after the Union demanded recognitionand offered to prove its majority status, the Respondentdemonstrated its lack of good-faith doubt of the Union'smajority status by engaging in certain unfair laborpractices in violation of Section 8(a) (1) of the Act. Thealleged violations of Section 8(a)(1) of the Act involvedwarningsof the futility of selecting theUnion asemployees'bargainingrepresentative,unlawfulinterrogation of employees threats of plant closure, thecreation of the impression of surveillance, the threat of jobloss,and the institution of a new policy with regard toemployees' leaves of absence, all of which the GeneralCounselclaimed interferedwithrightsguaranteedemployees under Section 7 of the Act.The Union's objections to the conduct affecting theresults of the election which are before the Trial Examinerfor consideration are:*****2.Agents of the Employer interrogated employeesabout their union sympathies and activities.*****4.Agents of the Employer engaged in surveillance ofworker's who talked to Union organizers while saidorganizerswere handing out leaflets in front of theplant.5.Agents of the Employer told workers, duringworking hours, that the Union would not allow jobtransfers within the plant and that the Employer couldnot operate its factory without said job transfers, andthat because of such Union limitation it would have tomove the plant operation to another location; that thecoloredgirlswouldberesponsibleforwhateverhappens; and that the Union would not allow job'TheRespondent and General Counsel filed carefully prepared andhelpful briefs with the Trial Examiner.The Union faded to submit a briefto the Trial Examiner.transfers,inorder thattheymight collect additionaldues.***7.Agents of the Employer, subsequent to the filingof the Union's representation petition and contrary tothepractice previous, began to allow vacation andholiday benefits to those employees who had been awayfromwork because of pregnancy, when otherwisequalified for said benefits.Upon the whole record' and upon his observation ofwitnesses the Trial Examiner makes the following:FINDINGS OFFACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is now and has beenat all timesmaterialherein anArkansas Corporation with an office and placeof business located in Nashville, Arkansas, where it isengaged inthemanufacturing of men's and boy's robesunder the brand name Roytex. During the past 12 monthsRespondent in the course and conduct of its businessoperation sold and shipped from its Nashville, Arkansas,plant products valued in excess of $50,000, directly topoints located outside the State of Arkansas.The Trial Examiner finds,as isadmitted by theRespondent, thatat all timesmaterial herein Respondentis and hasbeen an employer as defined in Section 2(2) oftheAct engaged in commerce and operations affectingcommerce as defined in Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDSouthwestRegionalJointBoard,AmalgamatedClothingWorkersof America, AFL-CIO,is now and hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESFirst:The Union first handbilled the Respondent'sNashville,Arkansas, plant on March 31, 1967; thereafterthe union organizers returned on April 13, 1967, andcontinued the Union's organizational campaign until thetime of the election. By June 12, 1967, the Union hadobtained 86 seemingly valid authorization cards from theRespondent's employees, at which time it transmitted totheRespondent a demand for recognition. Part of suchdemand read: "We stand prepared, at any reasonabletime, to submit our signed membership cards for a checkagainstacurrentCompany payroll, by an impartialperson, or persons, of public standing in the Nashville,Arkansas community, which person or persons wouldthereupon furnish both the union and your firm withsworn affidavits concerning the findings of said cardcheck."The letter was received by the employer on June 14,1967. On June 16, 1967, the Union filed its petition for anelection.On the same day, but without knowledge of the'The General Counsel moved to correct the transcript in the followingparticulars: p 259,"Mary Ann Gray"be corrected to read "Mary AnnRay"; and pp 258-260, the name of Avalee Tribble,one of the sevenemployees challenged during the election,to be included in the stipulationof the parties as properly excluded from the unit There being noopposition thereto,themotion is granted and the transcript is correctedaccordingly. HOWARD MANUFACTURING CO., INC.Union's petition, the Employer replied to the Union'sdemand letter, which was received by the Union on July19,1967. In its reply letter, the employer refused torecognize the Union because, as stated by the Employer,"we doubt, in good faith, that you represent a majority ofour employees in any appropriate unit."' The letter alsoincluded the paragraph: "As for your offer of a cardcheck, it should be pointed out that a card check wouldnot show the circumstances under which employeesallegedly signed the cards; It would not show whatinducements were made to the employees. It would notshow what representations,misrepresentationsor threatshad been made to them. Therefore, we must also declineyour offer of a card check since we do not believe it wouldprovideapropermeans of proving whether yourorganization represents a valid, uncoerced majority of theemployees involved. The election processes of the NationalLabor Relations Board are available." The letter wassigned by President Albert W. Herzog. Herzog testifiedthathepersonallydrafted the reply based upon his"experience" in "other elections."' In respect to thegood-faith doubt referred to in the employer's reply letter,Herzog at the hearing attributed it both to his priorexperience and his lack of observation of any unionactivity "as far as a campaign to sign up the employees"was concerned.' He testified that he received the samereaction in regard to union activity from manager CharlesW. Hornbuckle.Between July l and 9, 1967, the plant was closed forvacation.A day or two before the plant was closed, theRespondent's supervisors were called together by Herzogand Hornbuckle and were told that therewas a unioncampaigngoing on inthe plant. The supervisors weredirected to advise their employees that there probablywould bean electionand that they would give them moreinformationon that subject when it was available.Supervisors were further told, according to Herzog to tellthe "employees that they had rights to go for a union orto be againstthe union.They had aright to goto a unionmeeting ornot to go toa union meeting.They had a rightto talk to unionorganizersin their homes, and if theydidn't want to, they didn't have to, and most important ofall, that if they had any questions at all about the unioncampaign,or about theunion issues,[theEmployer]would try to get theanswersfor them, and that theyshould just let theirsupervisorsknow, or let Mr.Hornbuckle or [Herzog] know, and [they] would try toanswer their questions as best [they] could."Second:On June 28, 1967, shortly before the vacationperiod commenced, the Employer posted a notice on thebulletin board in which it was stated that there seemed tobesome confusionandmisunderstandingabout theCompany'sleave-of-absencepolicy.The notice madeknown among other things that "[a]nyone can request a30-day LEAVE OF ABSENCE (LOA) for a good reasonsuch as pregnancy,sickness,an operation,etc.[;] [t]hisLOA can beextendedfor two more 30-day periods or upto a total of ninety days. [;] .... [i]f you follow the above'No grounds for good-faith doubt were mentioned in the letter.'Herzog was a"principal"in the Meridian Manufacturing Company inMeridian,Mississippi,andwas associated with another plant nearMeridian.He testified that he, at these and other locations,had receivedsimilar demand letters from the same union and that"in those cases amajority was never shown,and the employees rejected the union as theirbargaining agent...."'Herzog testified that the only indication he had that the Union waspresent at the plant was that"previously the union had handbilled in frontof the plant."225procedure and return to work . . . you will not loose anyLENGTH OF SERVICE or the benefits that go withyour LENGTH OF SERVICE."Afterthenoticewasposted,HerzogdirectedHornbuckleto"goovereach[employee's]caseindividually" and determine whether the employee "shouldhave her length of service reinstated . . . for futurebenefits ... "Duringtheelectioncampaignperiod,ManagerHornbuckle awarded accumulated seniority not previouslygranted toBonnieHaislipwho had been absent fromwork due to two pregnancies. She had been previouslyreturned to work as a new hire.The General Counsel maintains that the announcementof the leave policy on June 28, 1967, and the retroactiverestoration of seniority interfered with the election andviolatedSection 8(a)(1) of the Act. The Respondentcountersthattheleavepolicyasannouncedandimplemented during the critical election period was merelythe embodiment of the current leave policy. There areseveralfactorswhich persuasively convince the TrialExaminer that the Respondent's claim is without merit.There is no credible evidence that any of the employees orsupervisors knew of the policy or that a manager had everapplied it, Dell Stone, the employee whose responsibility itwas to record the leave granted employees in theEmployer'spersonnelrecords,althoughshehadcommenced working for the Employer in January 1966,had never heard of the policy; the policy had never beenposted; the publication of the policy stemmed from anemployee's question as to whether she would be eligiblefor vacation benefits' asked during the critical electionperiod (the employee had not been granted accumulatedseniority when she returned to work after pregnancy); andthepolicywas given only prospective application.'Moreover, Herzog's testimony reveals that if there was aleave of absence policy in existence prior to June 28, 1967,itwas not fixed, but was based "to some extent onpracticality and commonsense"and "at the discretion ofthe plant manager." Under the posted policy the employeehad a right to accumulate seniority if he or she camewithin the policy. Prior to June 28, 1967, whetheremployees received the benefits described under the postedpolicy was a matter of happenstance.'The Trial Examiner concurs in the following remarks oftheActing Regional Director appearing in his report onobjections; "It is further found that the Employer's leaveof absence policy, while it may have been an establishedCompany policy, was one not known to or received by theemployees of the Nashville plant. The Employer's recordsshow only two employees over a period of 6 years utilizedor were granted this benefit. Under these circumstances,even if considered a correction to conform to Company'Eligibilityfor vacationbenefits was based upon lengthof accumulatedservice.'The fact thatthe Employer did notretrospectivelygrant benefits whichwould have accrued to employees prior to June28, 1967,based upon theirrestored seniority,indicatesthat the employees were not considered to beentitled to such benefits as a matter of right as was the caseafter June 28,1967.'Herzog's assignedreason for posting thenotice, i e , "so that everybodywould understand it, including the supervisors"and the language of thenotice,i.e.,"[t]here seems to be some confusion and misunderstanding"contributes to the conclusion that there was no announcedfixed policy onleave of absence.Dell Stone testified that all she knew aboutleave ofabsence was that the manager told her orally that someone wason leave ofabsence and she made the notation.Stone knew of no policynor had shemade any personnel entries which allowed accumulatedseniority forperiodsof pregnancy. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolicy, the Employer's announcement of this previouslyunknown and unavailable to policy, shortly after theinitialUnion campaign, was subsequent granting ofretroactive seniority and other benefits to employees astantamount to the establishment of a new benefitprogram. Furthermore, no urgent need for the timing ofthe announcement of the correction has been shown. Asthe majority of the employees are female, such a benefit isfound to be substantial and merit is found to this portionof the objection." The Trial Examiner finds that thegrantingofsuchbenefitsnotonlyconstitutedaninterference with the election but also was in violation ofSection 8(a)(l) of the Act. SeeN L R.B. v. ExchangeParts Company,375 U.S 405 The language of the BoardinFashion Fair, Inc, Cinbo, Inc , and Lois Price of Ohio,Inc.,157NLRB 1645, is apposite: "To give employeessick pay as a matter of right, where theretofore it hadbeen a matter of grace, was clearly to confer a benefitupon them."Pertinentalso is the language fromN L R.B. v.Newman-Green, Inc,When the employer chose to announce the insuranceprogram at the time and under the circumstances here[during an election campaign], it took the risk that itsconduct could justify the inference the Board drew, thatthepreparationoftheinsuranceplanand itspromulgation was timed to induce, or did induce, votesagainst the Union.Third:Upon return from vacation the employercommenced a well-planned, intensive antiunion campaign.President Herzog was its spearhead. The supervisors andManager Hornbuckle contacted the employees individuallyasmany as four separate times during the campaign.Herzog,himself,talked individuallywith70 or 75employees on company time away from their normal workstations;with some he conversed for almost an hourHerzog, himself, wrote letters to the employees urgingthem to vote against the Union and spoke in the samevein to employees in three captive audiences on August16,21,and 24, 1967. Not only did Plant ManagerHornbuckle pass out handbills alongside the Unionhandbillers but he addressed the employees in a captiveaudienceonAugust23,1967.E.D.Cramer, theRespondent's secretary and treasurer from New York,appeared before the employees on August 24, 1967, to tellthem "why the company doesn't want a union." On thesame date, Herzog addressed employees on "what is instore- for us - here at Howard." The Respondent evenbrought its attorney to address a captive audience onAugust 23, 1967, in order to set the employees straight asto those questions which lay in the legal field.Inresponse to the Employer's solicitations,manyquestions were submitted by the employees which wereanswered either personally by Hornbuckle, Herzog, or thesupervisors or by handbill, in captive audiences, or byletter.'Viewing the Respondent's intensive antiunion campaignas a whole and in the light of the credible record, theTrial Examiner is of the opinion that the Respondent, inits zeal to dissipate the strength of the Union and thwart"In respectto the employees' questions, the General Counsel hasincluded a statement in hisbrief with which the Trial Examiner is whollyin accord:The Respondent's efforts to solicit questions from employees was onlya ploy devised by theRespondent to gainlawfully whatit could not gainotherwise; a forum on which to propagandize unsophisticated employeesunder the guise of only answeringquestions propounded to themuniongrowth,overstepped the bounds of legitimatecampaigningandcreatedanatmosphereoffearincompatible with its employees' freedom of choice for abargaining agentand, by its activities hereinafter detailed,interferedwith,restrained,and coerced employees in theexerciseof rightsguaranteedby Section 7 of the Act andthereby violated Section 8(a)(1) of the Act.Fourth:Itisapparent fromHerzog's testimony,speeches, and written communications that he was no tyroin this business,but was experienced and well advised Incomparison, the employees whom he confronted were as"babes in the woods."" Moreover, as president of theRespondent and a high emissary from the main office, hespoke as one with authority and the weight of hisdispleasureand his admonitions to employees, especiallythe black members of theunion organizingcommittee,werenot thingstobe taken lightly. There seems littledoubt that his status commanded attention and hisremarks, careful concern. Thus, as to the employees headdressed, his words partook of actuality rather thanvaticination.'=Herzog left no doubt that his thoughts onthe subject would be translated into action.The Trial Examiner is well aware that an employerdoesnot commit an unfairlabor practice if he expressesor disseminates"views, argumentor opinion" whether inwritten,graphic, or visual form, if such expressions ordisseminations contain"no threat of reprisal or force orpromise of benefit." (See Section 8(c) of the Act.)" Anemployermayengageinnoncoerciveantiunionsolicitation,a right which "is protected by the so-called'employer free speech' provision of Section 8(c) of theAct."N.L R B. v. United Steelworkers of America, CIO[Nutone,Inc.J,357U.S.357,362.However, theLegislativeHistory of Section 8(c) does not suggest thatby theenactmentof Section 8(c) it was intended that therealities ofthe industrialworld be ignored, or that therebe overlookedthe salientfact that there is a distinctdifferencebetween the reactionof an employee to thestatementof his employer, upon whom he depends for hisdailybread,and that of the armchair strategist whosometimesappliesconnotationstotheemployer'slanguage.As was said by Judge Frank, "Toughlanguagebarriersoften exist between the man in the library or thejudge and theman on thestreet...."Larson v. Jo AnnCab Corp.,209 F.2d 929, 933 (C.A. 2). "What to anoutsider will be no morethan the vigorous presentation ofa conviction,to an employee may be the manifestation ofa determinationwhich it is not safe to thwart."N.L.R B.v.FederbushCo.,Inc.,121 F.2d 954, 957 (C.A. 2)."The TrialExaminer observed that while Respondent's employees weretestifying they appeared little equipped to grasp the nice distinctions whichare sometimes drawn between coercive and noncoercive communications"As was statedinN LR.B v WC Nabors Co ,196 F 2d 272, 276(C.A. 5)When statements such as these are made by one who is a part of theCompany management,and who has the power to change propheciesintorealities,such statements,whether couched in language ofprobability or certainty,tend to impede and coerce employees in theirright of self-organization,and therefore constitute unfair labor practices."[W]ords must be judged by their likely import to[an employer's]employees."WausauSteel CorporationvN L R B..377 F.2d 369, 372(C.A 7). See alsoN.L R.B.v.Trojan PowderCo.,135 F 2d 337, 339(C.A 3), whereeffectwas given to the employer's statement as it was"capable of being understood[by the employees] .even though thewords are chosen with a fine sense of Victorian delicacy """ .. it may be said that the language of Section 8(c) of the NationalLaborRelations Act, as amendedby the LaborManagementAct of 1947,29U.S.C.A. Sec141et seq,61Stat136, is no more than therestatement of the principle embodied in the First Amendment,"N L R B HOWARD MANUFACTURINGCO., INC.The Respondent commencedits antiunioncampaign bydirecting its supervisors to personally converse withemployees under their supervision on union topics and tosolicitquestions.On June 28, 1967, the Respondentpublished the leave policy above noted as an inducementforweaning employees from union affection. On August14, 1967, by letter, the Respondent advised the employees,"[s]o that there will be no misunderstanding," that theRespondent did "NOT WANT THIS UNION INHOWARD." In this letter Herzog set the tone for theremainder of the campaign. He declared that the adventof the Unionwas a "unionattempt to destroy" theCompany and turn "this work place into a battleground"which the Respondent would "defend to the end, witheverylegalmeansat [its] disposal."" He warned, that the"unioncouldmean plenty of trouble" in that it was hisbelief that "thisunion ismad at us and has been trying toget evensince1956."I l He further warned, "For your sakewe strongly recommend you do not vote for this union .. .He added that the "union organizers have nothing tolose," but the employees "have everything to lose."Then came Herzog's kickoff speech of August 16, 1967,wherein he called the Union's representatives, amongother things, a bunch of "fast-talking sharpies" liars,stingers,and cheaters peddling a "worthless product."16To which he added, "Regardlessof how they try to sellyou - we feel that they can't be of any help to you or tous." He commented further: "Unions are easy to get intoand once they get their hands on your dues money theyjust don't want to let go . . . The more business theyscrape up - the more dues they collect . . . . They'regoing to try and stir up trouble so that they can peddle it .. . . Between now and the election, they're going to tryeverything in the book - and probablysomethings not inthe book.Don't be surprised at any of their tallstories or slick tricks --- they have to do that - its's theirvBailey Co.,180 F.2d 278, 280 (C.A. 6), or,as expressed by the SupremeCourt, "The remedial function of Sec. 8(c) is to protect noncoercive speechby employer and labor organization alike in furtherance of a lawful object.It serves that purpose adequately without extending its protection to speech.infurtheranceof unfair labor practices."InternationalBrotherhood of Electrical Workers, Local 501,et of v. N L R B.,341 U S694, 704.'4Herzog wrote-"..we will defend to the end,with every legal meansat our disposal,this union attempt to destroy us by turning this work placeinto a battleground,like they tried before.""Cramer,inhisAugust 22 speech,made reference to an unsuccessfulviolent strike conducted by the Union in 1956 at the Jersey City Plantwhich strike,according to Cramer,was over"whether we would hand ourMeridian employees over on a silver platter to the Union...."Employeeswere told that the Meridian plant was opened in October 1955 to meetnonunion competition and manufacture a popular priced robe line TheUnion protested and a strike ensued which Cramer blamed upon"irresponsible leadership."Operations were discontinued in Jersey City,but were continued in Meridian.Thereafter,theRespondent opened its plant in Nashville,Arkansas.Herzog told the employees in his August 24 speech in regard to this event,"We came here because-here were to be found willing - industrious -fairminded-honest-church going people"He added,"We came herebecause we were hopeful we could find-and we think we did find -people who would not fall for the bunk and false claims of the unioncrowd."The message here seems plain enough.In that the Respondent leftJersey Citybecause of union trouble of a kind which was in the offing atNashville and in that it choose Nashville because it did not think thepeople here would fall for union"bunk,"itseems needless to say that theRespondent,if its employees fell for the union"bunk,"would seek acommunity elsewhere where employees would not be thus persuadedCramer also echoed the thought expressed by Herzog above:"Shouldthe ACWstrike us to get even for all the past,then I must be honest withyou. Roytex intends to continue in business, in spite of what ACW mayintend to do about it."227stock in trade."On the same day (August 16, 1967), Herzog wrote theemployees that the Respondent didn't want the unionbecause it could mean plenty of trouble "for all of us."He reminded employees that there was no law in the landwhich forced the Company to agree to the Union'sdemand" and that if the Company says "No" to alldemands which it does not believeare initsbest interestsor those of its employees, all the union can do is "pull"the employees "out on long and costly strikes." Herzogadded, ". . . this company does not intend to be bulldozedunder pressure of a union or an irresponsible strike."Moreover, he pointed out to the employees that "whenthey vote for a union they will [not] automatically gethigher pay and other benefits," because the employees'"wages and benefits will be frozen while negotiations goon between the parties."Herzog closed his letter by promising that theemployees could "count onwithout having to pay anyunion dues" that "[i]f things continue here without anyoutsideunion disruptions or troubles," the Company"intends to do everything in its power" to "continue toprogress in the future as [it has] in the past with steadywork and steady pay."InHerzog's letter of August 21, 1967, Herzog askedthe rhetorical question: "What is it going to be for youandyourfamilySTEADYWORK OR UNIONTROUBLE."Herzog explained that getting mixed up with the Union"could be the shortest and quickest route to destroyingyour security and steady work." He noted that if theCompany does not agree with what the Union asks, theUnion has only two choices.1.The Union can take what the Company is willing togive (and if they do, what do you need them for) or2.They can take the employees out on strike.Again Herzog emphasized that the employees couldcount on "progress as the Company progresses .without running the risk of union trouble - withouthaving to pay union dues." He appealed, "Let's worktogether to solve our problems - without running the riskof strikes and lost jobs. Be sure and vote - and vote'NO' to be sure.""Herzog charged.The kind of double talk [you are] hearing from the union is the kindof talk I hear from some of the fast-talking sharpies you sometimesmeet in businessTheyhavea worthless product or servicebut they usehigh pressure talk- and promise you anything and everything - andtry to tell you how they can do it - and the first timetheyhave to dosomething-they can'tThen they start crying it is not their fault-thattheywould havedone it-except the other fellow said"No": Sowatch the sharpies withtheir double talk out of both sides of their mouth.That's theway we'vesometimes gotten stung -that's the way you'll bestungThey're too slippery to be caught in a big lie, butthey lieabout a lotof little things-slips of the tongue that let the cat out of the bag -and if you're keeping up to date on what's going on,you already knowabout how many lies they've slipped in this campaign to organize you -and the closer the election-the more desperate they'll become, and themore the union realizes they are losing ground, the wilder their chargesand promises will become. [Emphasis supplied.]"In his August 21 speech Herzog said, "There is no law which requires acompany to sign any contract just because the union proposes it."Hornbuckle in his speech to the employees on August 22 told them, "MrHerzog told you the facts yesterday that there is no law that says thecompany must agree to any thing we are unable or unwilling to do"Continued emphasis on this point strongly suggests that the Respondentdid not intend to agree on anything with the Union and that strike wouldsurely result from choosing the Union as bargaining agent. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the same date (August 21, 1967) Herzog againaddressed the employees in a captive audience In thisspeech he continued his harsh depiction of the Union. Hedeclared: "The security they're interestedin is a securepart of your wages and benefits from your dues, fines,assessments. ..once you take them onto your backs, theliklihood is that you'll never get rid of them. . . .unionswant trouble because without trouble there soon wouldn'tbe any unions.the only `security' these organizersmean issecurity for themselves. . . . There is nothing theycan do other than drain off some of your earnings for theprivilege of letting them control and regulate your lives."Herzog proponed the question- "They promise benefitsand security- what can they deliver without trouble,strikes and picket lines."His answer to this questionstresses the utter futility for an employee to choose theUnion as his bargaining agent Herzog explained:If the organizers are honest - they will tell you thatevery contract they sign without a strike is settled onthe basis of what the company offered. Sowhy havea union when the truth of the matter is that the unioncannot get you a single thing that you cannot get foryourself without the payment of union dues*****This company did not stampede into yielding to thissame union under the pressure of an irresponsiblestrike,You cannot assume that this same kind ofsituation will not happen again.Remember ! ! Only where there are unions, are therestrikes. I never heard of a strike in a plant where therewas no union.And the best way to guard against strikes is to vote"No" on Friday.as we seeitand the factisourrelations withthisunionwill be bad if theunion is seriousabout whatthey talk about.*****... we feel that unions destroy friendly relations andsetus all against each other as enemies instead offriends.***You won't be able to talk to us except through theunion,and we won't be able to talk to you exceptthrough theunion.But make no mistake about thisthe company owns this plant and not the union - thecompanyis runningthis plant . . . not the union.Ihave been led to believe by certain people in herewhen I spoke to them - that if the union gets inhere, they're going to darn well let us know who's bossand they're darn well going to tell us what to do andtell all the people in here what to do - they think -WellIthink I have made it pretty clear who isgoing to run thingsunion or not. Whether they tryto tellyouwhat to do is up to you and how you vote.That's why we say "Vote so you can decide things foryourself. Vote No!"*****There is nothing they can do other than drain off someof your earnings for the priviledge of letting themcontrol and regulate your lives.*****Isee no reason why any of these people can'tchange their feelings back to the company.We hopethey will and we shall continue to have their interestsand welfare at heart.There is no such thing as it's toolate to change or I'm in it too deep to change now. Youhave a right to change your mind right up to theminute you make your X in the square of your choice.[Emphasis supplied.]****We don't want a union ...*****Your company dealt with this same union in NewJersey and our ability to take care of ourselves onmatters of this kind is an historical fact.18When it came time for a strike because of uniondemands - we took the strike - and when it cametime to say "No"we said "No."*****We never had to say "No" in Meridian - Because thepeople in Meridian said "No" to the union ... .*****On Thursday we'll be together again and discusswhat happened in Jersey City and why we don't want aunion.On August 22, 1967, Manager Hornbuckle appearedbefore the employees, assembled in captive audience. Heopened his remarks: "I am probably not as good a talkeras the professional union organizers who have been tryingto talk you into letting them dip their fingers in yourpocket books and latch on to some of your money ... "Hornbuckle castigated theUnion by charging theUnion with trying to make trouble between the Companyand its employees and "trying to breed suspicion andpoison the whole atmosphere in the plant." He said theunion organizers were dishonest and not to be trusted;they are "here today and if they can't latch onto some ofyourmoney they are gone tomorrow." He representedthat the employees were "all important" to the Companyand that it did not want them to get " `bilked' by anypaid union agent from Kansas City, St. Louis or anyother place who is interested in keeping his snap job,smoking cigars coming in regularly collecting dues fromyou."Hornbuckle suggested that he knew the Union fromwhen he was manager in Tennessee and that he would notgo "into all the details of how one sewing plant 20 milesnorth of [him] and another one 16 miles northeast ofwhere [he] worked closed because [he was] not here to tryand scare [the employees] or threaten [them]."Contributing to Herzog's theme that the employees didnot need a Union, Hornbuckle spoke:"Cramer in his speech told the employees in respectto the New Jerseystrike,"as far as I know theyare still officiallyon strike because wenever settled anything with themfor therewas nothingto settletherewas no plant-there were no jobs inJersey City " HOWARD MANUFACTURING CO., INC.Ifyou have not taken the opportunity to expressyourself on any of the things that are troublesome orannoying to you then I'm sure I want to say to you it isnot necessary to seek outsiders to bring your problemsto management.If there are still other improvements or adjustmentsinworking conditions that you think should be given ormade - you as an individual or any group of yourco-workers are free to discuss such changes with meand be assured they will be given consideration andattention by me.Frankly I hope that you do not vote for the union. Ido not believe a union in this plant would be beneficialto you or the business.It is my honest and sincere belief that your bestinterest and the best interest of the company is in ourcontinuedpersonalrelationshipwithoutoursiderssticking theirnoses in.Hornbuckle continued his appeal:So I feelWe ought to work as we have always worked directlywith each other.It'smy job to see that you get a fair shake.It'smy job to see that you progress.It'smy job to see that you get good workingconditions.And if your vote says that I haven't been doing myjob then I won't have any job.But I'm not worried about that because I know I cando a job - for you --- for the company - and formyself. If I had the chance.Frankly the one thing I'm sorry about all throughthis thing is that I feel I never really have had thechance to do my job.Igot some telegrams with some names on themsaying these people were on the organizing committeefor the union.These people had a perfect right to do this but in thespirit of good [sportsmanship] and fair play and in themeaningof the good book lesson of "Do unto others asyou would have them do unto you".Ifelt that if there were problems that these peoplehad strong feelings about that they would have seen fitto have come to me first -- to give me a chance towork them [out] instead of going to outsiders.Ialways come to you when I have some problemsthat involve you and give you a chance not just one ortwo but most times more.Inmy casethat did not happen.Ibelieve that you do not hold me responsible forwhat went on before I came here that might havecaused any of this because that was yesterday.What you and I are interested in is today andtomorrow.In any case I feel I didn't get achance.Maybe it was an oversight.Maybe the people didn't know that their names weregoing to be used in this way maybe somebody waspromised something to discourage these people fromcoming to see me first.Becauseif any of you are voting fora union becauseof something we could workout togetheror if you arevoting fora union becauseof something you haven'ttalked to meabout then there is noneed for all thisbecause thank goodnessit still isn't too late.[Emphasissupplied.]If this was an oversight on fairplay then why not giveHornbuckle a chance to work out what ever problemswe have.***229And if they did take the time even now I feel surethatmost of them would find it in their hearts to dounto others as they would have others do unto themand vote "NO" along with the [people] who alreadydon't want the union because they believe we [should]be given a chance to work out our problems with[out]outsiders putting their 2 cents worth in.InHerzog's letter of August 23, 1967, he againreminded employees that:Tomorrow is your day of decision! If you vote "Yes"- then you will get the union. If you vote "No" -then you will continue to progress as the companyprogresses- without paying money for things you canget by yourself without a union.*****We do not think that joining a union can justify thecost to you. We do not believe you need a third personwho charges you dues and fees to assure you of fairnessin treatment- in job security - in wages - inbenefitsfrom us at Howard.We sincerely hope you agree and vote "No."Be sure to vote. Vote "No" to be sure.Secretary-TreasurerCramernextaddressedtheemployees on August 24, 1967. He likewise spoke of theUnion in derogatory terms. On this subject he orated-Unions destroy friendly relations and set us allagainst each other as enemies, instead of friends.Unions don't want us friendly to employees.Unionsdon'twantemployeesfriendlytomanagement.Unions want troublebecausewithout troublethere soon wouldn't be any unions.Every statement and every action of this union isdesigned to whip up distrust in you, the employee, andundermine your feelings towards the company.****We are convinced that the real interest the union hasin our employees is their dues-paying ability.Cramer also stressed the lack of need for a union:... We believe that if [the employees] join a unionthey will be paying dues and assessments for things theycan get for themselves.We do not want a union at Howard because wesincerely believe that our people will not benefit bybelonging to a union.*****We have no plans to change our method of operationunder normal circumstances eitherhereor at Meridian.However, we also do not intend to loose production fora singleday because of any strike which the union maybe planning for us and for you-- should they get in.[Emphasis supplied.]*****So forget what the union wants, forget what ahandful of inside union pushers wants, forget what wewant, you do what's best for you and yours because ifyou do what's best for you and yours it will likewise bethe best for us, because I am sure you and your familywant peace and progress and this is why we came here, 230DECISIONSOF NATIONALLABOR RELATIONS BOARDthis is why we stay here,this is why we work here.[Emphasis supplied.]Cramer closed by saying:This leaves only one question of yours - that has notbeen fully covered - "what is in store for you - for us- here at Howard" - and for that story I'll ask Mr.Herzog to take over.On this subject Herzog took over and commented:You've asked "What is the companygoingto do for usin the future" - you've asked questions about workingconditions- hours - vacations - wage inequities -hospitalization and insurance- holiday pay and a lotof other operational questions.***Ifwe make a promise at a time like this prior to anelection we are guilty of breaking the law.But, thankheavens- after tomorrow we'll have the right to talkto you freely. It's only natural formanagement to wantto clean upallgripes as quickly as possible if nothampered by the union- [it's] good business for us totry to keep our employees happy. It has been our policyduring this period of growth, to pay what business canafford and yet still stay in line with our competition.And when changes are due - changes will be made.[Emphasis supplied.]Herzog promised:We can provide a steady job - over whichthe unionwill have no say - harmony and cooperation and trustbetween us, means jobs for all of us. Outsiders mean -and have always meant - strife - strikes - loss ofproduction for the company - and loss of work for theworkers.He admonished:. there's no room for outsiders whenyoumakeyourdecisions- and no room for outsiders whenwemakeourdecisions.****.They cannot lick us if we stick together. We knowthat most people are peace loving - they want work -so let's fight them off together - if it's steady work -steady pay you want - steer away from the union.*****... The company and its workers together can prosperand be secure only if we remain free from pressurebrought on by outside interference - and a very fewmisguided union pushers from within.Herzog's final pitch was:Tomorrow is the election - from what I haveseen andheard- there is no question in my mind that most ofyou will vote No - which isa vote againstthe unionand victory for you. So make it a big one - a landslidevictory against the union - this, for your company, willmean that we areall pullingtogether and that the kindof harmony we all need - is really here. Mr.Hornbuckle & I have tried to speak to everyone herepersonally to tell you how we feel about this & why. Ifwe have missed anyone - or if anyone wishes todiscuss this further before tomorrow afternoon - let usknow.When you vote No we will know that you arevotingconfidenceinyourcompany,inyourmanagementand in Mr. Hornbuckle, in Mr. Cramerand myself personally - who have always had faith inyou our workers, as willing, industrious, fair minded,honest church going folks - who prefer to live in peacewith each other and with us.The Trial Examiner is of the opinion and finds that theRespondent'suseofderogatory,pernicious,andvituperative references to the Union in its letters andspeeches and its pertinacious, .persistent, andmassivevilificationof the Union" permeating the Respondent'sentire election propaganda, contaminated the atmosphereto the extent that employees were deprived of their righttoafreeanduntrammeled choice of bargainingrepresentative and interfered with rights guaranteed toemployees under Section 7 of the Act. Cf.AeroncaManufacturing Corporation,118 NLRB 461.In the light of the entire record and in the context used,theRespondent violated Section 8(a)(1) of the Act byPresidentHerzog'scommunications to employees abovedetailed in which he related, among other things, that theUnion's appearance was "an attempt to destroy" theCompany and turn "this work place into a battleground";the "Union could mean plenty of trouble"; "this union ismad at us andhas been trying to get even since 1956";"employees have everything to lose"; "the Union can't beof any help to you"; "the Union could mean plenty oftrouble forallof us"; employees could "count on uswithout having to pay anyuniondues"; that if thingscontinueherewithoutoutsideuniondisruptionsortroubles the Company "intends to do everything in itspower to continue to progress in the futureas [it] has inthe past with steady work and steady pay"; getting mixedup with the Union "could be the shortest and quickestroute to destroying your security and steady work"; thereis"nothing[theUnion] can do other than drain off someof your earnings for the privilege of letting them controland regulateyour lives"; "the Unioncannot get a single'thingthat you cannot get yourself without the payment ofunion dues";"our relationswill be bad if the Union isserious aboutwhat they talk about"; "we feel the Uniondestroys friendly relations"; if you "vote 'No' then youwillcontinue to progressas the Companyprogresseswithout paying money for things you can get yourselfwithouta union";"[w]e do not think that joining theUnion can justify the cost to you. We do not believe youneeda third person whochargesdues and fees to insureyou of fairnessin treatment- in job security -in wages- and benefits- from us at Howard"; it "is onlynatural formanagementto want toclean up all gripes asquickly as possible if not hampered by the Union";"outsidersmeanand always meant - strikes - loss ofproduction for the Company - and loss of work forworkers"; "there is noroomfor outsiders when we makeour decisions"; "if it's steady work - steady pay - youwant - stay away from the Union"; and the "companyand its workerstogether can prosper and be secure only ifwe remainfree from pressure brought on by outsideinterference- and a very few misguided union pushersfrom within."In the light of the entire record and in the context used,the Respondent further violated Section 8(a)(1) of the Actby Manager Hornbuckle's speech to employees on August"The depth of the Respondent's vilification of theUnion is reflected inthe Respondent's handbills reproduced as AppendixesA, B, and C. HOWARD MANUFACTURING CO., INC.23122, 1968,inwhich he said among other things,that"[i]t isnot necessary to seek outsiders to bring your problems tomanagement"; "[i]f there are still other improvements oradjustments in working conditions that you think shouldbe given or made-you as an individual or any group ofyour co-workers are free to discuss such changes with meand be sure they will be given consideration and attentionby me"; "Ido not think a union in this plant would be;beneficial to you";"[i]t ismy honest and sincere beliefthatyour best interest and the best interest of thecompany is in our continued personal relationship withoutoutsiders sticking their noses in"; "Ican do a job for you[i]f I had the chance";and "[b]ecause if any of you arevoting for a union because of something we could workout together or if you are voting for a union because ofsomething you haven't talked to me about then there is no,need for all this because thank goodness it still isn't tool ate." 10In the light of the entire record and in the context used,the Respondent further violated Section 8(a)(1) of the Actby Secretary-Treasurer Cramer's speech to employees onAugust 24, 1968,inwhich he said, among other things,that"[w]e believe that if [the employees]join a union theywill be paying dues and assessments for things they canget for themselves"; "we sincerely believe that our peoplewill not benefit by belonging to a union"; and "[w]e havenoplanstochangeouroperationundernormalcircumstances here."In the entire context" of this casetheTrialExaminerfindsthattheforegoingcommunications to employees were"calculated,andtended, to impress upon employees the futility of selecting,a bargaining representative and to intimidate them into ..,.,abandoning theUnion."SeeBrandenburgTelephone,Company,164 NLRB No. 26.22Fifth:On or about June 28,1967 (SupervisorMoorefixes the date as after the vacation period),BonnieHaislip,atthe request of SupervisorMaryMoore,accompanied her to the cafeteria area where among otherthingsMoore asked her "why [she] wanted a union."Haislip"mentioned about[her] seniority.and thenotice on the board . . . that had been posted. . .aboutthe sick leave." Moore said she would take the problem toManager Hornbuckle.The day after vacation Moore reported to Haislip thatHornbuckle wanted to see her.Hornbuckle told Haislipthat he would give her her"seniority back from '64."Moore denied that she had asked Haislip why she wanteda union but remembered the conversation about seniority 27"The invitationof Hornbuckle to employees to bring their grievances tohim indicates a concern that the Union'sorganizational drivemightsucceed becauseof employeedissatisfaction.By such invitationHornbuckleunlawfully undertook a counteroffensive, offering direct dealings for thepurpose ofweaning away employeesfrom Unionadherence.Cf.R.W.Inc, d/b/a K-Mart Foods,170 NLRB No. 67."The Trial Examinerhas set out above excerpts from the Respondent'scommunications to its employees.Theseexcerpts have not been examinedin isolation,but in the context of the communicationsin their entirety.Thus examined,the excerpts which are coercive in themselves take on aneven greater aggravated aspect.""An employerinterfereswith the rightof self-organization when heemphasizes to his employees that there is no necessity for a collectivebargaining agent."N.L.R.B. v. Bailey Co..180 F.2d 278, 279 (C A. 6)."Moore's denial is discredited.As noted bythe courtinHendrixMfgCo., Inc.v.N.L.R.B..321 F.2d 100, 104 (C.A. 5).When,as done here,an employer sets out to campaign against a union,one of the risks is that out of zeal,ignorance,or otherwise, foremen,supervisors,and similar representatives in championing the anti-unioncause will overstep the mark.and that she had gone to Hornbuckle and "[told] him thatBonnie had spoke to [her] about wanting her seniorityback."The ostensible object ofMoore's question put toHaislip was to elicit information which would be helpfulfortheadministrationof the Employer'santiunioncampaign. The information was so used and the employeewas granted a benefit which interfered with her rightsguaranteed under Section 7 of the Act. Likewise, thequestionput to Haislip interferedwithherrightsguaranteed under Section 7 of the Act and constitutedunlawful interference with the election. 24Sixth:As did other supervisors, SupervisorMurielDixon talked to employees working under her individuallyseveral timesduring the election campaign. Shortly afteremployees returned from vacation Dixon engaged inconversation with Jimmye Lee White about the Union.White was reluctant to discuss the Union but Dixonresponded that "she was advised by the management totell [her] about it." Dixon asked White whether she knewthat "a union [was]trying to get in the plant."White'answered,"Yes."Dixon also asked her whether she had;"attended [union]meetings."WhenWhite answered"Yes," Dixon commented that "there were two sides toevery story, the union's and the company's."Modean Hutson credibly testified that whileriding in acar with Dixon, Dixon said to her, "[i]f you don't haveany strongfeelings,or if your feelings are not too strongfor the union, I would like for you - I would like to askyou to vote no forme, because I can't vote."The Trial Examiner finds that Dixon's interrogation ofemployee White was unlawful. The clear purpose of thesequestionswas to assist the Employer initsantiunioncampaign.White's reluctance indicated an apprehension ofreprisal.Moreover, the Respondent has shown no proofthat such questioning was pursuant to the Employer'slegitimatebusinessinterests.Cf.Winchester SpinningCorporation v. N.L.R.B.,402 F.2d 299 (C.A. 4).Supervisor Dixon's request to employee Hutson to vote"No" for her interfered with rights guaranteed employeesby Section 7 of the Act and was in violation of Section8(a)(1) of the Act.Seventh:Among the employees contacted by PresidentHerzogwas a member of the Union'sorganizingcommittee,BessieCarrigan, a Negro. A conversationbetween Herzog and Carrigan took place in the shippingdepartment on company time. Among other thingsHerzog commented that he knew that her name was on"the telegram" for the "union committee" and that the"union cancause trouble."" He called attention to thefact that he noticed that most of the "colored girls"nameswere on theunion telegramand asked, "Did theypromise you all any civilrights?"36He received a negativereply.He further told her that if the Union prevailed, shewould not be able to "go to the office and to [her]"The Trial Examinerhas made no 8(axl) finding in respect to Moore'scoercive interrogation in that, althoughMoore places the conversationswith the employeeafter July 3, 1967,the last date within the 6-monthlimitation period, proof is not positive that the Haislip's interrogation wasnot on June28 or 29, 1967."Herzog testified that he told Carrigan or at least told some employeesthat "the union caused plenty of problems and troubles for the company inrunning its plant,running its operation,and this was one of the reasons wedidn'twant a union ""Although Herzog denied he had asked Carrigan the question, he saidthat he had told Carrigan"if the civilrights issue had been brought up inthe campaign,itdid not belong there."Herzog's denial is discredited 232DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervisor with any of [her] problems" but would have togo through the union stewards 27 He inquired whetherthere was anything that she disliked She answered, thatthere was too much favoritism in the plant 'WhereuponHerzog asked, ` Do you think that the union can solvethat " She responded, I have my ideas about itHereplied,The union can cause trouble " Shc asked, ' Whowill the union hurt, the employees or the company7"Herzog answered, "The company,' and added that theUnion was `a pack of headaches "38Herzogalso told herthat if the Union caused trouble she couldbe heldresponsible for it ' 29Herzog talked for about 55 minutes with employeeTipton "about 12 feet away from the machines, by astorage bin,' about a month before the election Amongother things Herzog asked her if she `was for the Union "Although he said that he was not supposed to ask such aquestion, she answered that she expected to vote for theUnionHe told her she should be 100 percent sure onsomething like this ' in that she was involving people inthings that they might not want to be involved in "Among other things Herzog mentioned the strike in theNew Jersey plant and commented that the people votedthe union in, the company would not sign a contract Theywent on strikeThe Company obtained a court order toget their machinery out, and the `people wanted to comebackas a non-unionplant, but couldn'tHerzog addedthat he wanted these people to come back but theycouldn'tbecause they had voted in the Union Heobserved that `the union could call a strike and the peoplenot have anything to do about it," that the employees"could be out and lose a lot of work because of a strikeand that "he didn't have to sign a contract 11"Herzog testifiedOne of thepoints thatI tried tomake was the factthat when you have a union this cuts down on communication betweenmanagement and the employees to a certain extent and that any grievancesthat they had usually will have to go through a grievance committeerather than being takenup directlyby the employee and the management"Herzog said he remembered employee Carrigan s complaining aboutfavoritism in the plant He said that he respondedto that bysayingWelldo you think the union can do anything about that'He denied that hehad indicated to her that the Union was a pack of headachesHerzog sdenial is not credited"On this subject Herzog testified that he toldCarrigan thatbecause ofhermembership on the organizing committeeshehad an addedresponsibilitymore so than other people in the plant who were not on theorganizing committee because it was obviously her intention to influencepeople in the plant to vote for the union therefore[he] told herthat [he]felt she had this added responsibility making sure of the issues gettinganswers to all of her questions and being satisfiedthat thoseanswersthatthey werecorrect as far as could be determinedHerzog testified thathe told members of the committee among other things that they would beresponsible for whatever happened in the plantHerzog testifiedItoldthem they had a greater responsibility toward learning the facts and gettingtheir questions answered and making sure that the answers they got weresatisfactory that theyevidentlyhad an intention to influence people in theplant toward the union and that therefore this greater responsibilityexistedIn his affidavit Herzog deposedIexplained to these employeesbecause they had signed the list that they would now be responsible forwhatever happened in the plant regarding the union campaign"Such remark may not be disassociated with Herzog s comment in hisspeech ofAugust 221967 to the effect that wages could be frozen duringnegotiations"Herzog agreed that there was a discussion about job switching and saidthat he explained that if we were not allowed to job switch there werepeople who would only have a partial days work or a partial weeksworkHornbuckle expressed the belief to employees in his speech ofAugust 22 1967 that unions liked a nonswitch policy because it meantthatthey could collect more dues from more people Some people wouldHerzog also told Tipton that if the Union were voted inwhere [employees] work eight hours now, [they] wouldbe working at least four hours' and if they `didn t havework at [their] machines [they] would have to be senthome, because [they] couldn't job switch ""Herzog further commented that the Union took [theemployees] money and couldn't give [them] anything "Employee Jimmye Lee White was accosted by Herzogabout the middle of July in the perma-press departmentHerzog asked her whether the Union had "promised [her]anythingas far as civil rights was concerned " Sheanswered,Icannot answer you " He further commentedthat "if the union got into the plant that there wouldalways be a strike and the only thing that the union wasinterested in was our dues " He pointed out to her that`the unionisn't givingyou anything, the company is theone that is going to have to give it to you and thiscompany isn't giving anything so that there willautomatically be a strike " This point was aruged betweenHerzog and White and, according to White, Herzog kept"hollering strike, strike, strike, strike, like he was tryingto drill it into [her] brain thatthe minutethe union got inthere the company would have to go on strike, that [theemployees] wouldn't have anything to say about it that theunion would just say strike, because [they] didn't get thethings they wanted for [them] " Herzog repeated that allthe union was interestedinwas[the employees] moneyThe only thing they were after was dues " White remindedhim that through the Union they would get higher wages,a paid vacation, holidays, off with pay, and a lowerinsuranceplan " He responded that 'everything youget is coming from this company, and this company is notgoing to give anything, so it would automatically be astrikeThe union would take the people out on strike ' 12Employee BobbieButler wasapproached by Herzog ather machine and was escorted to a place where a privateconversation could be conducted 31 Herzog told her that hewanted to talk to her about the Union and that since hernamewas on the telegram that he thought it was veryimportant that he talk to [her], since [she] was on theorganizing committee " Herzog told her that ' if the uniongot in it would be nothing but trouble, and that all theywere wanting was [the employees'] dues, the union dues "Herzog askedButlerwhat the Union dues would be andshe told him that they were $3 75 a month He said`Well, if you multiply that by approximately 150 peopleworking herethat comes to around $6,000Youknow, that's a lot of money" Butler asked him `if hedidn't think [the employees] had trouble there as it wasHerzog answered, "we would work them outHerzog also told her "that ifthe uniongot in that [theemployees] wouldn't be allowed to job switch, that theydidn't work that way that they wanted him to hire moreworkers so they could collect those dues " At theconclusion of the conversation Herzog said "Well, Bobbie,Idon t know how resourceful you are, but I hope for yourbe working and others would be laid off at different times but the unionwould collect from all the people all the time"Herzog denied that he said there would be an automaticstrike if theUnion got in and that he kept repeating the words strike strike strikeHerzog s denial is discredited"By singling out employees for interviewsaway fromtheir work stationsand urging them to reject the Union the Respondent created and utilized asetting in which fear of employer reprisal if the employees choose theUnionwas the likely product HOWARD MANUFACTURINGCO., INC.sake you are very resourceful.""During the election campaign Herzog also approachedemployeeBonnieHaislipand after taking her to anisolated spot told her that he noticed that her name wason the telegram that was sent to the Company and that"he noticed that most of the names on there were coloredpeople." He asked "if [the colored people] were promisedany civil rights benefits"; she told him "no." Referencewas made to job switching. Herzog said that the "unionwouldn't let you switch jobs" and if "they didn't havework, they wouldbe senthome, and if they couldn't jobswitch they would have to find somewhere else . . . tomove [the plant]." He explained that all the Union wantedwas "your dues, andsomethingabout strikes." He askedher if she "had to work" and she toldhim "no.""DerondaBrown wasalso contacted by Herzog who toldher that when she signed the telegram she "took on theresponsibility not only for [herself], but for the entireplant." 16The Trial Examiner finds, apropos of the environmentcreated by the Respondent's antiunioncampaign, that theRespondent interferedwith,restrained,and coercedemployees in the exercise of rights guaranteed by Section7 of the Act and thereby violated Section 8(a)(1) of theAct in the following particulars, to wit:1.Herzog impressed upon employee Carrigan thefutilityof selecting the Union by stating, in the contextused, that "the union can cause trouble and was a pack ofheadaches."2.Herzog unlawfully interrogated employee Carriganby asking her, "Did they promise you any civilrights?"""Herzog agreed that he had had a conversation with Bobbie Butlersometime after the vacation period.He said he didn'tremember thestatements about union trouble and he could not remember specificallywhether he spoke to Butler about dues.However, he said that he had"mentioned to people that this was big business for the union,that itmeant a lot of money for them,and that they would have a vigorouscampaign because of that, and [he]proceeded to outline approximatelywhat it would mean in that respect. [He] didn'tknow the exact amount,but [he] knew that probably dues would be somewhere between $3 or $4 apersonWith roughly 150 people in the plant, that would amount to asizable sum of money for the union treasury." He said that he might havesaid that"the union was only interested in employees'dues" Herzog saidhe had brought up the question of job switching to"quite a few people,and [he] pointed this out to them,that switching from job tojob wasimportant for production,itwas important for balancing,and if we weren'tallowed to do this, we would have to send people home, with either apartial day's work,or a partial week's work...The union was obviouslyobjecting to this, and [he] felt it was a point that should be brought totheirattention,and sometimes somebody asked [him]why the unionobjected to this point, and [he] told them-why the unionobjected to jobswitching,as such,and [he] told them that the only reason[he] could thinkof was the fact that if [the employer wasn't]allowed to switch people fromjob to job and they were sent home with a partial day's work,or a partialweek'swork, [the employer]would have to hire more people to do theseparticular operations that were being done by job switching, and this wouldprovide more dues paying union members.""Herzog recalled a conversation with Bonnie Haislip and that he hadtold her what he told the others on the organizing committee,that he "feltthey had an added responsibility,because they were on the organizingcommittee,of getting the facts and the issues straight,getting theinformation.If they were going to impart any information,they should besure of the veracity as such,and if she had any questions she should besure to get the answers,and she should ask herself plenty of questionsabout it." He denied that he had told her that if the Company could notswitch jobs, it would move the plant. Herzog's denials are discredited."Herzog testified that he probably made the statement to her about the"added responsibility.""Herzog's interest in civil rights matters manifested an attempt toprocure information which wouldAssist the Respondent in combating the2333.Herzog, suggesting that a substantial benefit wouldbe curtailed, coerced employees by stating to employeeCarrigan that if the Union prevailed, she would not beable "to go to the office and to your supervisor with anyof your problems" but "would have to go through yourstewards "184.Herzog unlawfully interrogated employee Carriganas to whether there was anything she disliked.5.Herzog unlawfully threatened employee Carriganwith reprisal by telling her that, if the Union causedtrouble, she could be held responsible.6.Herzogunlawfullythreatenedemployeeswithreprisal by telling members of the organizing committeethat they "would be responsible for whatever happened inthe plant."7Herzog unlawfully interrogated employee Tipton, inthe context used, as to whether she "was for the union."8.Herzog restrained employees in their rightsguaranteed by Section 7 of the Act by his statement toemployeeTipton that if the Union were voted in,employees would be sent home if they didn't have work ontheir machines and that employees "couldn't job switch.""9.Herzog impressed employee Tipton with the futilityof selecting the Union by stating to her that "the uniontook [the employees'] money and couldn't give [them]anything."10.Herzog unlawfully interrogated employee White asto whether the Union had "promised [her] anything as faras civil rights [are] concerned."11.Herzog impressed employee White with the futilityof selecting the Union by his statement to her that "thiscompanyisn'tgivinganythingsothattherewillautomatically be a strike."12.Herzog restrained employees in their rightsguaranteed by Section 7 of the Act by his statement toemployeeButlerthat"if the union got in that [theemployees] wouldn't be allowed to job switch, that theydidn't work that way; that they wanted him to hire moreworkers so they could collect those dues."13.Herzog restrained employees in their rightsguaranteed by Section 7 of the Act by stating to employeeButler,amember of the. organizing committee, "Well,Bobbie,Idon't know how resourceful you are, but I hopefor your sake you are very resourceful."14.Herzog unlawfully interrogated employee Haislip asto whether the "[colored people] were promised any civilrightsbenefits."15.Herzog restrained employees in their rightsguaranteedby Section 7 of the Act by his statement toemployee Haislip that the "union wouldn't let [them]switch jobs" and that if "they didn't have work, theywould be sent home, and if they couldn't job switch theywould have to find somewhere else . . . to move [theplant]."Union's organizational campaign by fathoming the reason for almost all ofthe black employees associating themselves with the union committee.Mentioning that 28 Negros out of31 or 32were on the union committee,Herzog testified that "the thing that hit[him] about it was that almosteveryNegro employed in the plant was a member of the organizingcommittee ""SeeGraber ManufacturingCo, Inc,158NLRB 244, 246;StandardElectricCo, Inc.,162 NLRB 1045"InWall Colmonoy Corporation,173 NLRB No.8, the Board held thatitconstituted interferencewith an election where an employer told anemployee"that if the Union came in,classifications would be maintainedand the employees would not be allowed to shift from one job to another,and that if there was insufficient worka layoffmight result " 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD16.Herzog restrained employees in the exercise ofrights guaranteed by Section 7 of the Act by stating toemployee Brown that she "took on the responsibility notonly for [herself], but for the entire plant" when shesignedthetelegramlistingtheUnionorganizingcommittee.Each of the foregoing findings have not been consideredin isolation but have been weighed upon the basis of theRespondent's entire course of conduct and evolved fromthe record as a whole.Eighth:On June 20, 1967, two representatives of theUnion passed out handbills at the premises of theRespondent.On that day Manager Hornbuckle stoodabout 5 or 6 feet from Union Representative Jordan, whowas passingout the handbills, for a period of about 10minutes, in a position where he could observe theemployeeswhowerereceivinghandbillsfromRepresentative Jordan.On June 21, 1967, after handbilling, RepresentativeJordan met several factory workers of the Employer in thevicinity of the legion hut where employees sometimes heldmeetings.While she was standing there talking to theseemployees,SupervisorWalter Evans, a cutting roomforeman, drove by in his automobile four times looking inthe direction of the conversational ists. 11During the week of August 14, 1967, UnionRepresentatives Ruth Kincy and Agnes Jordan handbilledtheRespondent's plant on two occasions. At the sametime they were handbilling, Supervisor Henry Tanner andManager Charles Hornbuckle also were handbilling at thesame location. Tanner handbilled adjacent to Kincy, andHornbuckle to Jordan. Tanner remarked to employeesthat he had some "literature for you today, we want youto read." While Hornbuckle passed out handbills, he said,"this is the one to read. This is the truth." He calledmany of the employees by name. One of the employeesthrew down the union handbills and said, "I want the onethat's got the truth on it."The Trial Examiner is in agreement with the conclusiondrawn by the Regional Director that the conduct abovedescribed interfered with the election. "As the Employermailed several letters and leaflets to the plant employees,made numerous captive audience speeches the week of theelection,the Employer's explanation of this handbilling isrejected.Ithad effectivemethods of reaching theemployees with its campaign messages inside the plant,and freely availed itself of those methods with no apparentapprehension that the Petitioner would demand `equaltime.'Accordingly, it is found that the Employer'ssupervisors, in conducting its handbilling off its property,but next to Union Representatives engaged in the sameactivity, undertaking to ascertain the identity of employeeswho accepted the Union's literature,and were alsoendeavoring to deter by their presence, employees fromaccepting such literature."However, even if it is concluded that the employer'shandbilling was not conducted with the actual purpose ofengaging in surveillanceof the Union's handbilling, I findthat the surveillance did in fact occur by virtue of thesupervisors' close proximity to this Union activity. It isthe Employer's conduct which interferes with employees'rights rather than his motive."SeeWright& McGillCompany,et at..d/b/a Shays Point Fish Hook Company,102 NLRB 1035.This testimonyis uncontradicted.The Trial Examiner further finds that the conductabove detailed interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by Section7 of the Act and was in violation of Section 8(a)(1) of theAct.""An impression of surveillance might well instill in theemployee a fear of reprisal from the employer. Suchconduct is violative of Section8(a)(1) asitcould inhibitthe right of employees to pursue their union activitiesuntrammeled by the fear of possible employer economiccoercionor other forms of retaliation."N.L.R.B. v.Ralph Printing and Lithographing Company,379 F.2d687, 691 (C.A. 8). See alsoN.L.R.B. v. CommunityMotor Bus Co.. Inc.,335 F.2d 120, 122 (C.A. 4).°2Ninth:The parties stipulated that the following unitwas appropriate for the purposes of collective bargaining:All employees employed by the Respondent at itsNashville, Arkansas, plant, including all production andmaintenanceemployees, excluding all office clericalemployees, guards and supervisors as defined in theAct.For the purpose of determining the eligibility ofemployees for inclusion in the appropriate unit, threepayroll sheets were submitted for the payroll periods June9 through 22, 1967, June 23 through July 6, 1967, andJuly 7 through 20, 1967. As to these payrolls the partiesstipulated thatHenry Tanner, whose name appears oneach payroll, should be excluded from the appropriate unitas a supervisor. Additionally, the parties stipulated thatJanice Chambers, whose name appears on each payroll,shouldbe included; that Lucille Jones, whose nameappears onnone of the payrolls, should be included; thatMary Ann Ray, whosenameappears in the June 9through 22, 1967 and the July 7 through 20, 1967,payrolls, should be included; that Ozella Reese, whosename appearson the June 23 through July 6, 1967 andJuly 7 through 20, 1967, payrolls, should be included; andthatMarjorieSmith,whose name appears on eachpayroll,shouldbeincluded.Inadditiontotheabove-mentionedexclusionandinclusions,itwasstipulatedthat all employees appearing on each of thepayrolls should be includedas eligiblefor the computationof the majority status of the Union with the exception ofthose classifiedas supervisor.On the June 9 through 22, 1967, payroll appear thenames of 159 employees, 8 of whom are supervisorsincludingTanner. Thus a total of 151 eligible employeesappearon such payroll. To this number is addedemployeesLucilleJones andOzellaReese whose namesdo not appearon this payroll but were included bystipulationof the parties. The total eligible employeeshence during thepayroll period June 9 through 23, 1967,are 153 employees. Eighty-six employees," whose namesaThe Trial Examiner's findings of 8(axl) violationsdo not apply toincidents which occurredprior to July 3, 1967."InHendrix ManufacturingCompany.Inc. v.N L R B.321 F.2d 100,104 (C.A. 5), fn. 7, it was said:Surveillancebecomes illegal because it indicates an employer'sopposition to unionization,and the furtive nature of the snooping tendsto demonstrate spectacularly the state of the employer's anxiety. Fromthisthe law reasons that when the employer either engages insurveillance or takes steps leading his employees to think it is going on,they are under the threat of economic coercion, retaliation, etc."The names of Roma A. Loftin,Edith Loney,and Martha E. Kidd,whose cards bear the datesof May 16, 1967, August 17, 1967,and May 9,1967, respectively,do not appear on the payrolls for June 9 through 22,1967, and June 23 throughJuly 7, 1967. HOWARD MANUFACTURING CO., INC.235appear on this payroll, had signed unambiguous uniondesignation cards" by June 12, 1967, the demand date. Ofthese cards the Respondent challenges the validity of 8cards" for the purpose of establishing the majority statusof the Union.Respondent contends that the cards of Modean Hutson,EarlineTipton, Bobbie Butler, and Bonnie Haislip are"invalid for proving the majority status because the unionorganizersor their agents misrepresented the cards'purpose to the employees to be related to obtaining of arepresentation election."Modean Hutson.Modean Hutson testified that she readtheunion designation card before she signed it. Oncross-examination Hutson testified, "I was told it was anapplication for membership . . . that there would be nodues or anything like that . . .unlessitwas voted theunion."When asked whether she was told that thepurpose of the card was "to get this union election at theplant," she answered, "No. The only thing I recall wasshe said the more that signed them, the surer they were ofhow many votes they would get in an election."Earline Tipton.Earline Tipton received her designationcard from Union Organizer Jordan at her home where shesigned it and returned it to Jordan. Tipton had also signedthetelegramdesignatingtheUnion'sorganizingcommittee. Tipton testified that prior to the time shesigned the card Jordan "discussed it to see if [she] wasinterested in it at all, to see if [she] did want the union torepresent [her]." To a questionnaire submitted to Tiptonby the Board's Regional Office she answered, "We weretold it would not commit us, it would not necessarily haveany affect on the way we would vote, but that the cardwas to show if we might be interested in the union." She"The card read:APPLICATIONFOR MEMBERSHIPin theAmalgamated Clothing Workers of AmericaAFL-CIO209-1/2 W.SECOND FRankl'm46750 LITTLE ROCK, ARKI, the undersigned,hereby apply for membership in the AmalgamatedClothingWorkers of America,and do hereby appoint and authorize theofficers thereof,to represent and negotiate for me in all matterspertaining to wages,hours and other conditions of employment.Name(Please sign):Address:Telephone NumberCompany:Date.Department:Operation."The Respondent contends that the cards of employees,Della Mae KingJudyRodgersNancy RichardsPira Lee ScottMary CroftonIra Jean ThomasMary MimsEugenia CassadyDianeTollettLucie WilsonEarline StuartSharlotte YoungEssie Dean StaggersAvis GravesAline HughesLaverne Johnson CoxMarie Lee WhiteFlorida McGheeZether DeloneyKay TollettLorene Grundyshould not be considered in that proof is lacking that the Union had thesecards in its possession on the critical demand date. This contention fails forthe reason that the cards of these employees,with the exception of thecards of Laverne Johnson Cox and Sharlotte Young,bear the "NLRB26thRegion-Memphis"stamp dated June 16, 1967.The Respondent'sresponse to the Union's demand was likewise dated June 16, 1967.Thus itisapparent that the Union,which submitted the cards together with itspetition to the Board on June 16, 1967, possessed the cards on the criticaldate.Laverne Johnson Cox's card was dated June 29,1967, and SharlotteYoung's card was dated July 10, 1967.Both cards bear Regional Officestamps dated January 9, 1968.These two cards are not included in the 86cards above mentioned.further testified that she was told, "We didn't have to voteif there was a vote. We were signing the paper or the cardfor the purpose of seeing how many people was interestedin having the union represent them." She testified that shewas further told that "there would be an election if wecould get at least 50 percent of the people to sign up theapplicationblanks."She testified that she could notremember whether she heard the latter statements beforeor after she signed her card.Bobbie Butler.Bobbie Butler's name appeared on thetelegram designating the Union's organizing committee.She was given her union card at her home where shesigned it and returned it to a union organizer. Butlertestified, "I don't know what she said, really. I just knewthat I wanted to sign the card, and I didsign it."BonnieHaislip.Bonnie Haislip's name also appearedon the telegram designating the Union's organizingcommittee. Haislip read the card before she signed it ather home. Haislip was told by the union organizer thatthe card"wasn'tforan election." In answering theBoard's Regional Office's questionnaire she stated, "I wastold the card was for application for membership in theunionand the union was for better working conditions andhigher wages. . . . If it won."Measured by the Board's rules as set forth inLeviStrauss& Co.,172NLRB No. 57, andMcEwenManufacturingCompany, andWashington Industries,Inc.,172NLRB No. 99, the Trial Examiner finds theforegoingcards to be valid for the purpose of determiningthe union's majority status. Moreover, it is highly unlikelythat Tipton, Butler, and Haislip should have served on theUnion'sorganizationcommittee and not have designatedthe Union as their bargaining agent.The Respondent further objects to the validity of BessieCarrigan's card which was signed by another at herdirection.Carrigan testified that she had read the cardbefore she had authorized the signing of it. Carrigan'snamealsoappeared on the telegram designating theUnion'sorganizingcommittee. Carrigan testified of thecard,..the statement was made that I understoodabout the card where if we wanted the union to representus, if we getinenoughcards." In view of Carrigan'smembership on the organizing committee, the TrialExaminer has no doubts that the procedure followed byCarrigan was sufficient to perfect a valid designation ofthe Unionas her bargainingrepresentative.The Respondent also objects to the validity of the cardof Elrette Coulter on the ground that it was improperlyauthenticated. EmployeeMary Crofton testified that shehad given a card to Elrette Coulter which Coulterreturned to her with Coulter's signatureon it. Coulter'sW-4 Form was submitted for verification of her signature.Itwas agreedthat the W-4 Form was supplied from theCompany's records. The Trial Examiner has compared thesignatureon the W-4 Form with the signature appearingon the designation card offered into evidence, which waspurported to be Coulter's card. The Trial Examiner is ofthe opinion that the same person wrote thesignatureappearingon the card and the W-4 Form. In reaching thisconclusionthe Trial Examiner relies upon the testimonyof Crofton that Coulter handed her the card signed, thelikeness of the signatures,and the lack of any credibleproof that Coulter did not sign the card. In respect to thecomparison of signatures,the Trial Examiner notes that inbothsignaturesthewrittencapitalletter"E" istranscribed with a peculiarity which is not often observedin the written letter capital "E." A rather unique loopappears. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner reserved ruling on the admission ofCoulter's designation card, General Counsel Exhibit 3(H);itishereby admitted. The Trial Examiner finds thatCoulter's card is valid for the purpose of designating theUnion's majority status.The Respondent objects to the card of Kay Tollettbecauseshetestifiedthat"aunionorganizermisiepresented the effect of the card when she was askedto sign by telling her that the cards did not obligate theemployee in any way."Kay Tollett testified that she read her designation cardbefore she signed it and mailed the card to the Union Shetestifiedthatbeforeshesigned the card a unionrepresentative came to see her and among other thingstold her that the card "didn't obligate" her "in any way";"she said they were interested in finding out how manywere interested." Tollett remembered nothing said aboutan election. Tollett later signed the card.The Trial Examiner does not believe that, even thoughTolletthad signed the card under the circumstancesdescribed,thecardwouldhavebeeninvalidfordesignating the Union as Tollett's bargainingagent. If theTrialExaminer were to hold the card invalid it wouldmean that a vote cast by an employee for a union, whichmay be cast without obligation in any way to the Union,would be likewise invalid. Thus, it would seem that a votecastwithout obligation in any way to the Union or adesignationsignedon the same terms may validlydesignate the Union as the employee's bargaining agent.In fact the Act protects the employee's right to vote infavor of theunionand yet refrain from becoming amember of the union.Finally, the Respondent contends that employee StellaHile's card is invalid in that Organizer Jordan "attemptedto authenticate its execution but admitted that she did notseeHile sign the card and did not remember if Hile orsomeone else signed the card."Organizer Jordan testified that Hile handed the card toher signed as it appeared as an exhibit. Such testimony issufficient to establish the validity of the card under therule ofLevi Strauss Co,supra, andMcEwen Mfg. Co.,supraThus on the demand date, June 12, 1967, the Unionhad been designated by 86 employees as their bargainingagentfor the purposes of collectivebargaining.A majoritywould have been 77.The Trial Examiner finds that on June 12, 1967, theUnion had been designated for the purposes of collectivebargainingby the majority of the Respondent's employeesintheunitappropriate for such purposesand unlessotherwise excused, the obligations of Section 8(a)(5) of theAct became fixed.On the June 23 through July 6, 1967, payroll appearthe namesof 160 employees, 8 of whom are supervisorsincludingTanner. Thus, a total of 152 eligible employeesappears on such payroll. To this number are addedemployees Lucille Jones and Mary Ann Ray whose namesdo not appear on the payroll but were included bystipulationof the parties. The total eligible employeeshence during the payroll period June 23 through July 6,1967, are 154 employees. Ninety-two employees, whosenames appear amongthe 154 employees, had signedunambiguous union designationcards by July 3, 1967, thedate first within the Section 10(b) period.4' Of the 154"At the hearing the Respondent moved to dismiss the Sec.8(a)(5)allegations in the complaint on the ground that the"Unions bad faithrefusal to bargain charge was filed on January 3,1968 (GC Exh. 1(d))cards in addition to the 8 cards challenged above; theRespondentchallengesthe validity of the cards of LindaHendersonandPatsyWesson.UnionRepresentativeJordan testified that she saw these cards signed by thesignersat the union meeting ofJune 22, 1967. Thesignaturesof Patsy Wesson and Linda Henderson appearon the attendance sheet of such meeting. The TrialExaminer credits Jordan's testimony and finds the cardsto be validThus on July 3, 1967, the Union had been designatedby 92 employees as their bargaining agent for thepurposes of collectivebargaining.A majority would havebeen 78.The Trial Examiner finds that on June 12, 1967, andthereafter,47 includingJuly 3, 1967, the Union had beendesignated for purposes of collective bargaining by amajorityof the Respondent's employees in the unitappropriateforsuchpurposesandunlessotherwiseexcused, the Respondent is under the extant requirementto recognizeand bargainwith the Union in accordancewith Section 8(a)(5) of the Act.Tenth-The Respondent adopted these words, "becausewe doubt, in good faith," as the means of conveying itsreason tothe Union for declining to recognize the Union.By these words the Respondent attributed to itself both"doubt"and"good faith."Doubt is defined as"uncertainty of themind."48 InN L.R.B. v. The RichmanBrothersCompany,387 F.2d 809 (C.A. 7), the courtopined that industrial stability "requires that collectivebargaining begin once aproper foundation is laid by theunion."Continued the court: "Whenall genuinedoubt ofthe union'smajoritystatusin an appropriate unit has beenerased,theemployer'sduty to bargain collectivelybecomes fixed." The court held that the employer "couldhave nogenuine,reasonable doubt of theunion'smajoritystatus"when the employer became "aware" of the union'smajority status.49Under such circumstances, the courtfurtheropined that it was unnecessary to determinewhether "respondent's Sec. 8(a)(1) and (3) violations werealone sufficientevidence of bad faith." Thus the issue ofgood faith becomes relevant only if there is doubt or"uncertainty of mind."Where doubt as to the Union'smajority status doesnot existor under the circumstancescannot exist in theEmployer'smind,that is, if there canbe nogenuine, reasonabledoubt, the Employer's duty tobargaincollectivelybecomes fixed and his refusal tobargain is unlawful.30which was in excessof sixmonthsfromthe critical date this violation musthave as a matter of law occurred when Respondent received and answeredthe Union's onlynoncontinuing offer of recognition on or about June 16,1967." The TrialExaminer overruled the motion.In respect to this rulingthe Trial Examiner has reviewed the entire credible record and adheres tothe ruling."There is no credible evidence thatany employeewithdrew his uniondesignation."Black'sLaw Dictionary,4th ed."Each employee had affirmed his supportfor the unionupon beingquestionedby theemployer."InN.L R BvPhilamon Laboratories,Inc.,298 F 2d 176, 179 (C A2), thecourt saidThe act imposesa duty to bargain in goodfaithupon requestwhenever a labor organization has been designatedby a majority ofemployees in an appropriate bargaining unitThe employer mustrecognize and bargain with such an organization whether or not it hasbeen certified by the Labor Board.UnitedMineWorkers of America vArkansas Oak FlooringCo.351U.S. 62 . . (1956),N.L R B. v.Sunrise Lumber & TrimCorp, 241F 2d 620 (2 Cir, 1957), cert. denied355 U.S. 818(1957).To be sure,an employer laboring under a good HOWARD MANUFACTURING CO., INC.237In the instant case the Employer rejected all methods oferasing doubt as to the majority status of the Unionexcept through "the election processes of the NationalLabor Relations Board."61 It declined the Union's offer toprove its status through an impartial card check. Whilethe Employer, in its response to the Union, rejected theproffered card check because it would not show "thecircumstances under which employees allegedly signedcards," it would not show "what inducements were madeemployees" and it would not show what "representation,misrepresentationsorthreats"hadbeenmade toemployees, the Employer neither came forward with anyevidence nor did it make claim that it possessed anyevidence which would prove that any of the cards hadbeen invalidly procurred. Nor was such evidence producedby the Employer at the hearingin thismatter.Moreover,theEmployermade no attempt through permissibleprocedures to ascertain whether the employees had signedvalid cards. Thus the Employer's objection to the cardcheck must be deemed to have been specious.The Employer's point of view expressedin itsrejectionletter anticipatedits subsequentcourse of conduct, and itsadventure into bad faith, for it later advised its employeesthat "if you have signed cards - or telegrams or listsdon't let that worry you - they are not binding and,because you have signedsomething,does not mean thatyou have to vote for them." The Employer's convictionthat uniondesignationswere "not binding" (no suggestionhaving been made as to their invalidity) creates the stronginference that the Employer lacked a sincere convictionthat the Union did not represent a majority of theEmployer's employees. It would appear that withoutweighing the probabilities of majority status at all, theEmployer closed its mind to designation cards in any formas proof of the uncoerced desires of its employees. TheEmployer's position was not that the Union may havelacked a majority of valid cards but that cards wereimmaterial as proof of majority status. In other words theEmployer's good-faith doubt sprang from the convictionthat it was entitled to test the Union's majority status byan electionand not from a sincere conviction that theUnion didnot representa majority of its employees." TheRespondent's refusal to bargain did not relate to the, lackof union majoritybut, it seemsclear,stemmedfrom itsresistanceto the law which doesnot limit anemployer'slaith doubt as to a union'smajority status need not extend recognitionNevertheless,in the absence of such a doubt,the employer has no vestedright to an election.N L.R B Y. Trimfit of California,211 F.2d 206 (9Cir., 1954).InN L R Bv.Elliott-Williams Co , Inc ,345 F 2d 460, 464 (C. A. 7),the court stated:The duty tobargain is not dependent on a Board election andcertification.An employermay refuse an unequivocaldemand forrecognition and bargaining only on the basis of a good faithdoubt of thegenuineness of the union's claims, and the union does not withdraw orwaive its demand by seeking an election when the employer makes itclear that it will not recognize the union."InBryantChuckingGrinder Co. v. N.L.R B.389 F 2d 565, 568 (C.A.2), thecourt,where the employer rejected a cardcheck, cited, as lack ofsupport for an employer'salleged good-faith doubt as totheUnion'smajoritystatus, the announcement of its "very definitepolicyof refusingany evidence of representational rights other than a Board certification.""Herzog advised employees in his August21 speech.In the union's scheme of things the signed cards probably mean a lot,but as far as the election is concerned the card doesn'tmean anythingany more-because anything you may have signed-anything youmay have said - any money you may have paid has nothing whatsoeverto dowiththe wayyou vote.duty to bargain to a demonstration of the majority statusofauniononlybyarepresentationelection.TheEmployer's erroneous view of the law negates relianceupon good faith as a defense to a charge of a refusal tobargain.Old King Cole, Inc., v. N.L.R.B.,260 F.2d 530,531 (C.A. 6) "It is well settled that prohibited conduct,that is, practices lawfully proscribed, cannot be justifiedon good faith misunderstanding of what the applicable lawisor how it is to be applied."N.L.R.B. v. Bardahl OilCompany,399 F.2d 365 (C.A. 8).A good-faith doubt as to a Union's majority statusstems from a sincere conviction that the Union does notrepresent a majority of an employer's employees. Allegedgood-faith doubt lacks sincerity and credence if it isaccompanied by a rejection of the principles of collectivebargainingor if it is put forward as an excuse to gain timeinwhich to dissipate the Union's strength and stiflepotential union growth. Good faith seized upon for suchpurpose is evidence of bad faith.The court has said inN.L.R.B. v. Economy FoodCenter, Inc .333 F.2d 468, 472 (C.A. 7): "The existanceof good-faith doubt, in light of all the circumstances,raisesmainly a question of credibility ""Thus, the credibility of Herzog, the admitted source oftheRespondent's alleged good-faith doubt, is germane.The Trial Examiner is of the opinion that Herzog was nota credible witness in respect to matters which were atissuein this proceeding. Herzog's approach to the instantcase was another step to be taken in barring the Unionfrom the Respondent's plant. Both Herzog's demeanorand his discernible cognizance of the exigencies facing theRespondent convince the Trial Examiner that he testifiedpartially for the Respondent and colored and conformedhis testimony in order to obtain the greatest advantage forthe Respondent."Herzog planted his good-faith doubt upon (1) his priorexperience that the Union's majority demands were notsubstantiatedby election returns and (2) his lack ofknowledge of any union organizational activity.Herzog's sincerity in respect to his grounds forgood-faithdoubtaresuspect.First,Herzog,asexperienced in this field,must have known that unionelections are many times lost, although the Union mayhold a majority of signed designations, because of thecounter-campaign conducted by the Employer, as isillustrated in the instant case Indeed if the Employerapplied the teachings of its other union campaigns to theinstant campaign, it is reasonable to conclude that theemployees voted sometimes in contradiction to theirdesignations,forHerzog, in the instant campaign,impressed employees, repeatedly, with the idea that theyhad a "right to vote `No' and forget about the card [they]signed." It would seem thatunlessthe effectiveness of theEmployer'scounter-campaigns is totallydiscounted,"Cited withapproval.The Colsan Corp. v. N L R B.347 F.2d 128,137-138 (C.A.8)"In drawing the credibility resolutions hereinthe TrialExaminer is notunmindful of the SupremeCourt'sobservationinN LR.B v WaltonManufacturing Company,369 U S. 404, 408:For the demeanor of a witness.may satisfy the tribunal, not only that the witness'testimony isnot true, but that the truth is the oppositeof his story;for the denialof one,who has a motivetodeny,may be uttered with suchhesitation,discomfort, arrogance or defiance, as to give assurance thathe is fabricating, and that,ifhe is, there is no alternative but toassume thetruth of what hedenies.DyervMacDougall,201 F.2d265, 269. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDexperience as a source for Herzog's good-faith doubt lackscredibility.As to the secondground,to creditHerzog'sbeliefwould disallow Herzog's experience in the field, for hemust be deemed to have known that many unioncampaigns are commenced in secrecy in order to stymiepotential employer reprisal and counter measures. Buthere the Respondent had been advised that out of acomplementof about 150employees,28 out of 31 or 32 oftheblack employees, and 22 out of about 120 whiteemployees,had registered theirmembership on theUnion's organizing committee by signing their names to atelegram.With almost 100 percent of the black employeesand almost 20 percent of the white employees (almost 35percentof all employees) on the Union's organizingcommittee,itseems reasonable to conclude that Herzogmust have had an idea that other employees who were noton the committee had also signed cards (as was the fact),allof which is significant in considering whether theEmployer had a good-faith doubt.It is further significant that Herzog's reply letter didnot cite reason for his good-faith doubt, although theletter was composed by an experienced author with carefulconcern, as evidenced by the letter's phrasings drawnassiduously within the letter of the law. Thus the reasons,omitted from the letter but later advanced in the hearingtakeon the character of afterthoughts rather thanoversight."A finding of lack of good-faith doubtand the presenceof bad faith is clinched by the Respondent's subsequentconduct. The Respondent immediately embarked upon anintensiveantiunioncampaignwhich embraced manyindividualsolicitations,letters,handbills,and captiveaudience speeches. Such a concentrated effort to causeuniondefection is at odds with the idea that theRespondent believed that the union movement wasunsubstantial.Moreover,the Respondent's campaign waskeyed to persuading employees to foresake the Union."You are perfectly free to vote `No' - no matter howmany cards of other things you've signed.... because youhave signed something, does not mean that you have tovote for them. . . . you have a right to vote `No' andforget about the card yousigned....as far as theelection is concerned the card doesn't mean anything anymore.... I see no reason why any of these people [cardsigners] can'tchange their feeling back to the company."Herzog,commenting upon an employee who had changedhis mind, said, "I'm real glad you changed your mind."Thus it is clear that the Respondent utilized the timefollowing its refusal to recognize the Union to induceemployees to forego union affection and repudiate theirdesignation of the Union as their bargaining agent. Toobtain such end the Respondent, as is set forth above,engaged in unfair labor practices embracing among otherthings thedenigrationsof the Union, projections ofstrikes, the stressing of the futility of union choice, theprying into the employees' feelings toward the Union,"""Good-faithdoubt would have dictated immediate response statingcandidly the Respondent'sposition"N L.R B. v. The Howe Scale Co..311 F.2d 502, 505 (C.A. 7).""[S]ystematic interrogation of employees about union activities duringthe sensitive initial stages of an organizing campaign and for nojustifiablepurpose ... is a type ofactivity whichserves to impress upon employeestheir employer's hostility to union organization,and thus tends to restrainthem in the exercise of the rights guaranteed by Section7 of the Act."KochEngineeringCompany, Inc,155 NLRB 1272, 1273threats of plant removal or closure,"assertions that nocontractwouldbenegotiated,grantsofbenefits,interference with the free distribution of union handbills,and strong suggestion that employees deal without theintervention of the Union."These unfair labor practiceswere not matters to be treated lightly.They were notminor or borderline violations which had only a minimaleffect upon the Union'smajority.They weresubstantialand were of a kind which must necessarily have had astheir objective the destruction of the Union'smajority.The Respondent's conduct refutes the contention that it ingood faith intended to participate in an election in anatmosphere free of coercion and clearly evidences anintent on the Respondent'spart to delay recognition forthe purpose of dissipating or undermining the Union'smajority status."The case law squarely supports the proposition thatwhen the refusal to bargain emanates from a desire togain time to dissipate the majority status of the Union,theemployer'srefusalclearlyviolatesSec.8(a)(5)."N.L.R.B. v. Comfort,Inc., 365 F.2d 867, 876 (C.A. 8).The employer'sunilateral grant of retroactive seniorityand its offer through Manager Hornbuckle that it was not"too late"foremployees to deal directly with theemployer is convincing proof that the employer rejectedthe principles of collective bargaining.In the circumstances of this case the following language"On the subject of whether the plant would close if the Union prevailed,Herzog testified that employees were told"one has nothing to do with theother,or we can'tanswer that question,or that question is not relevant tothe situation...It could possibly close at anytime....There is no wayof knowing was usually the answer that was given."In his speech ofAugust 21,1967, Herzog told employees:All the talk that no matter what may happen we cannot close ourplant and the talk the union has put out-that [it's] against the law fora company to close-isnot true. A company has the right for goodbusiness reasons,and in good faith to close a plant entirely or in part atany time.It's just the same as if we were a farmer, or a grocery store, or agasoline station.Ask any of them if they can close.Ask any of thepeople who worked in companies that closed right here in ArkansasBut this is nothing to fool with.InN.L.R B v. FinesilverMfgCo..400 F.2d 644(C.A. 5), the courtsaid"As for the statement that a company can close down completely forany reason at all, we need only look to the Supreme Court decision whichestablished that proposition for confirmation of the rule that an employercannot interfere with organization activities bythreateningto close theplant.[Citations.]Considering the statement in the context of theantiunion hostility,we believe it constituted an unlawful threat to close theplant in the event of a union victory."The Board held inI.T.T.Semi-Conductors,Inc.,165NLRB No. 98,that the threat to close a plant if the Union should be designatedbargaining agent is by itself"sufficient to establish that the Respondenthad as its purpose the rejection of the collective-bargaining principle or thedesire to gain time within which to undermine the Union and dissipate itsmajority.""Manager Hornbuckle told the employees in his August 22 speech:If there are still other improvements or adjustments in workingconditions that you think should be given or made-you as anindividual or any group of your co-workers are free to discuss suchchanges with me and be assured they will be given consideration andattention by me.Because if any of you are voting for a union because of something wecould work out together or if [you are]voting for a union because ofsomething you haven't talked to me about, then there is no need for allthis because thank goodness,it still isn't too late.The Board opinedinQuaker Alloy Casting Company.135 NLRB 805,806, "its [the employer's] directions and suggestions to employees that theybring their grievances directly to Respondent'sofficials,constitutedviolations of Section 8(a)( I)." HOWARD MANUFACTURING CO., INC.used by the Board in R.W. Inc., d/b/a K-Mart Foods,170 NLRB No, 67, is singularly apposite: "As we viewthe situation, Respondent, concerned with the possibilitythat the Union'sorganizingdrivemight succeed becauseof the high level of employee dissatisfaction undertook thecounter offensive described above for the purpose ofweaning employees away from union adherence. Where,as here, a union has established its majority status and aRespondent,disclosingadispositiontoevade itsobligation to bargain, has engaged in unfair laborpractices which were aimed at destroying that majorityand has deprived the union of a fair opportunity to proveitsrepresentative status in an election,an order tobargain, upon request, effectuates the policies of the Actand is plainly appropriate. Accordingly, we shall orderRespondent to bargain, upon request, with the Union inthe unit herein found appropriate." R.W. Inc., d/b/aK-Mart Foods,170NLRB No. 67.See alsoBaumanChevrolet, Inc.,173 NLRB No.78; John P. Krystyniak,Red & White Super Markets,172 NLRB No. 210.Since "[c]onduct violative of Section 8(a)(l) isa fortioriconduct which interferes with the exercise of a free anduntrammeled choice in an election"(Dal-TexOpticalCompany,Inc.,137NLRB 1782, 1789), therepresentation election which was conducted on August27, 1967, must be set aside and held for naught.The Employer's misconduct detailed above destroyedtheatmosphere in which the Respondent's employeescould register a free choice for a bargaining representativeand was calculated to induce employees to forego unionadherence and cast their ballots against the Union. Thus itispatentthattheRespondent's failure to accordrecognition to the Union was not inspired by a good-faithdoubt but was advanced in bad faith.The Trial Examiner is persuaded that the Respondenthad completely rejected the collective-bargaining principleand that it refused to recognize the Union in order toutilizeadditional time in which to profit by its unfairlabor practices and to undermine the Union, furtherdissipate its majority and deter it from gaining additionalstrength.Itis"idle to speak of good faith in anatmosphere of unlawfulness."Priced-Less Discount Foods,Inc.,d/b/a Payless,157NLRB 1143, 1147..theBoard may properly decline to consider good faith as adefense to a section 8(a)(5) charge when the employer hasexercised manifest bad faith in its other responses to thesame attempt at unionization."N.L.R.B.v.PrimroseSuper Market ofSalem, Inc.,353 F.2d 675, 676 (C.A. I).In view of the Respondent's unfair labor practices asfound above, and its refusal to recognize and bargain withtheUnion motivated not by good-faith doubt of theUnion'smajoritybutbyarejectionofthecollective-bargaining principle and by a desire to gain timeinwhich to further destroy the Union's majority status,theRespondent violated Section 8(a)(5) and (1) of theAct.Webb Tractor andEquipmentCompany,167 NLRBNo.46;Hammond & Irving, Incorporated,154NLRB1071;Fabricators, Incorporated,168 NLRB No. 21.69"The General Counsel urges that "in the circumstances of this case inorder not to permit the Respondent to benefit from its unlawful conductand because a fair election has been rendered impossible,the facts of thiscase clearly indicate that a bargaining order under Sec. 8(axl) of the Actis indeed appropriate."The Trial Examiner finds merit in the GeneralCounsel's contention.Were the Trial Examiner to have found that because the Union's requestto bargain was made prior to the 10(b) period a 8(a)(5) finding was barred,IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE239The activities of the Respondent set forth in section II,above,occurring in connectionwith its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE RECOMMENDED REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act the Trial Examiner recommendsthat it cease and desist therefrom and upon requestbargain collectivelywith the Union as the exclusiverepresentative of all employees in the appropriate unitand, if an understanding is reached, embody suchunderstanding in a signed agreement.As noted above the Trial Examiner received no brieffrom the Union. Such circumstance raises doubts as towhether the Union continues interest in this matter andwillavailitselfofthebargainingorderhereinrecommended.Moreover, it is not contemplated in theAct that the government shall spin its wheels inaccommodating the policies of the Act. Thus the TrialExaminer recommends that the bargaining order hereinrecommended be suspended and the Respondent releasedfrom the obligations thereof 90 days after the date of theposting of the notice herein recommended, unless theUnion within such period of time has presented proofsatisfactory to the Regional Director, Region 26, that theUnion has been designated as the collective-bargainingrepresentative by at least 30 percent of the employeesemployed in the unit herein found appropriate on the datethe Notice recommended herein is posted.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By interferingwith,restraining,andcoercingemployees in the exercise of rights guaranteed them bySection 7 of the Act, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.4.By the commission of unfair labor practices theWe would,nevertheless, in order toremedy the unfair labor practices hereinfound,recommend a 8(aX5)order. Even where a request to bargain hasnot been made and it is foundthat theUnion represents a majority of theemployees in an appropriate unit, as here,a bargaining order may beappropriate to remedy Section 8(axl) violationsSeeN.L.R.B v. JoeCaldarera,et al..d/b/a FalstaffDistributingCompany,209 F.2d 265, 268(C.A. 8). See alsoHeck's Inc.,172 NLRB No. 255The Unionpossesseda majoritystatus and the Respondent engaged inunlawful conduct which prevented a fair electionfree of coercion. TheRespondent thus evidenced an intent to delay recognition for the purposeof dissipating and underminingtheUnion'smajority status and itemployed its unfair labor practices for such purpose.Thus abargainingorder is necessary as a proper remedy to preserve thestatus quo ante,andto prevent Respondent from benefiting from its own unlawful conduct inliolationof Sec. 8(aXt) of the Act.SeeOleson'sFoods No. 4, Inc.,167NLRB No. 69;Priced-LessDiscountFoods, Inc., d/blaPayless, supra. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondentunlawfully interfered with therepresentationelection conductedon August 25, 1967.5.All employees employed byHoward ManufacturingCompany,Inc.,atitsNashville,Arkansas,plant,includingallproductionandmaintenanceemployees,excludingallofficeandclerical employees,guards andsupervisors as definedin the Actconstitute an appropriateunit for the purposesof collectivebargainingwithin themeaning of Section 9(b) of the Act.6.By refusing on andsince July 3, 1967,and thereafter,to bargainwith the Unionas the exclusive bargainingagent of theemployeesintheappropriateunit,theRespondent has engaged in and is engaging in unfair laborpracticeswithin themeaning of Section 8(a)(1) and (5) ofthe Act.7.The aforesaidunfair labor practices are unfair laborpracticeswithin themeaningof Section 2(6) and (7) of theAct.[RecommendedOrder omittedfrom publication.]APPENDIX AHERE IS YOUR PAYCHECKThe union doesn'thave their handson it yet!Be sure they never do -VOTE NO!STOP! LOOK! LISTEN!This is your last paycheck before the electionTake a good look at it there are no deductions forunion dues,union fines or union assessmentsKeep it that way don'tlet the union gamble withyour money with your futureVOTE NO!APPENDIX BSure Son,it'sa good business.It'sBig Business!You can figure it out for yourself. You tap each guyand gal for?amonth for dues.This doesn't countinitiation fees,fines,and other assessments. The duesalone bring in thousands and thousands and thousandsof dollars a year.And the best part of it is the uniondoesn'tpay any taxes.The guy who pays the dues paysUncle Sam.We leave some in the local treasury to make it lookgood and to take care of the guys fronting for us butwe don'taccount to them for our expenses.You see,we're called a non-profitmaking organization so MrWhiskers doesn't check our books too closely.How do you separate them from their money? First,get them to hate the Boss.No matter how much goodhe tries to do, cutting him, rip him,lie about him, callhim names.Remember,if they like the boss they don'tlike you.Then all you got to do is promise more than they'regetting-and keep on promising.Promise anything!You don't have to deliver-let the company worryabout that!If the company won't deliver on your promise, take'em out on strike! The workers(I love 'em)will soonbe so broke they'll go back to work for whatever thecompany will give-and you still got them hooked fordues.Yes Indeedy,Son, it sure is a fine, patriotic,honorable business! Good money, too!!PUT AND TAKEAPPENDIX CACW BANK24 Hr CollectionsNo InterestNo BalanceNo EarningsNo WithdrawalsWe arrange your payments for you!! (If you can'tmake regular visits...we come to you!)HOWARDEmployees Take Wages Home!!Not To UnionHeadquarters!![Only the text of the handbills has been reproduced asAppendixes A, B, and C.]